Exhibit 10.1

EXECUTION COPY

LOGO [g67261g47b37.jpg]

CREDIT AGREEMENT

Dated as of December 18, 2009

Among

MONONGAHELA POWER COMPANY,

as Borrower,

and

THE INITIAL LENDERS AND INITIAL ISSUING BANKS NAMED HEREIN,

as Initial Lenders and Initial Issuing Banks,

and

THE BANK OF NOVA SCOTIA,

as Administrative Agent

 

 

 

  

THE BANK OF NOVA

SCOTIA,

Joint Lead Arranger and

Joint Book Runner

  

UNION BANK, N.A.,

Joint Lead Arranger, Joint Book

Runner and Syndication Agent

  



--------------------------------------------------------------------------------

T A B L E    O F    C O N T E N T S

 

Section

          Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01.
Definitions    1 SECTION 1.02. Principles of Interpretation    29 SECTION 1.03.
Letter of Credit    30 ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

AND LETTERS OF CREDIT

SECTION 2.01. The Advances    31 (a)      Optional    31 (b)      Letters of
Credit    31 (c)      Letters of Credit Generally    32 SECTION 2.02. Making the
Advances    33

SECTION 2.03. Issuance of Letters of Credit; Drawings and Reimbursements;

      Auto-Extension Letters of Credit; Funding of Participations

   34 (a)      Optional    34 (b)      Drawings and Reimbursements; Funding of
Participations    36 (c)      Repayment of Participations    37 (d)      Role of
Issuing Bank    37 (e)      Cash Collateral    38 (f)      Applicability of ISP
and UCP    39 (g)      Conflict with Issuer Documents    39 (h)      Letters of
Credit Issued for Subsidiaries    39 (i)      Letter of Credit Reports    39 (j)
     Obligations Absolute    39 (k)      Liability    40 SECTION 2.04. Repayment
of Advances    41 SECTION 2.05. Termination or Reduction of the Commitments   
41 (a)      Optional    41 (b)      Termination    41 (c)      Termination of
Defaulting Lender Commitment    41 SECTION 2.06. Prepayments    41 (a)     
Optional    41 (b)      Other Amounts    42 SECTION 2.07. Interest    42 (a)
     Optional    42 (b)      Default Interest    42 (c)      Notice of Interest
Period and Interest Rate    42

 

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.08. Fees    43 (a)      Optional    43 (b)      Letter of Credit Fees
   43 (c)      Fronting Fee and Documentary and Processing Charges Payable to
Issuing Banks, Etc.    43 (d)      The Administrative Agent’s Fees    43 SECTION
2.09. Payments Generally; Pro Rata Treatment    43 SECTION 2.10. Illegality   
46 SECTION 2.11. Interest Elections    46 (a)      Optional    46 (b)     
Mandatory    47 SECTION 2.12. Increased Costs, Etc.    48 SECTION 2.13. Taxes   
49 SECTION 2.14. Evidence of Debt    52 SECTION 2.15. Use of Proceeds    52
SECTION 2.16. Request for Commitments    53 ARTICLE III CONDITIONS OF
EFFECTIVENESS SECTION 3.01. Conditions Precedent to Closing Date    54 SECTION
3.02. Conditions Precedent to Each Borrowing and L/C Credit Extension    56
SECTION 3.03. Determinations Under Sections 3.01 and 3.02    56 ARTICLE IV
REPRESENTATIONS AND WARRANTIES SECTION 4.01. Representations and Warranties   
57 ARTICLE V COVENANTS SECTION 5.01. Affirmative Covenants    60 (a)     
Compliance with Laws    60 (b)      Compliance with Environmental Laws    61 (c)
     Payment of Taxes, Etc.    61 (d)      Insurance    61 (e)      Preservation
of Corporate Existence, Etc.    61 (f)      Visitation Rights    61 (g)     
Keeping of Books    61 (h)      Maintenance of Properties, Etc    61 (i)     
Transactions with Affiliates    62 SECTION 5.02. Negative Covenants    62 (a)
     Liens, Etc.    62

 

(ii)

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(b)      Mergers, Etc.    65 (c)      Sales, Etc., of Assets    66 (d)     
Investments in Other Persons    67 (e)      Payment Restrictions Affecting the
Borrower’s Subsidiaries    67 (f)      Hedge Agreements    68 SECTION 5.03.
Financial Covenant    68 SECTION 5.04. Reporting Covenants    68 (a)     
Default Notices    68 (b)      Annual Financials    68 (c)      Quarterly
Financials    69 (d)      Additional Material Subsidiaries    69 (e)      Other
Information    69 ARTICLE VI EVENTS OF DEFAULT SECTION 6.01. Events of Default
   70 SECTION 6.02. Actions in Respect of Letters of Credit upon Default    72
ARTICLE VII THE ADMINISTRATIVE AGENT SECTION 7.01. Authorization and Action   
72 SECTION 7.02. Reliance, Etc.    73 SECTION 7.03. Scotia Capital, Union Bank
and Affiliates    73 SECTION 7.04. Lender Party Credit Decision    74 SECTION
7.05. Indemnification    74 SECTION 7.06. Successor Administrative Agent    75
SECTION 7.07. Liability    75 SECTION 7.08. Compensation of the Administrative
Agent    76 SECTION 7.09. Exculpatory Provisions    76 SECTION 7.10. Treatment
of Lenders    76 SECTION 7.11. Miscellaneous    76 (a)      Instructions    76
(b)      No Obligation    77 SECTION 7.12. Arranger Parties    77

ARTICLE VIII

 

MISCELLANEOUS

SECTION 8.01. Amendments, Etc.    77 (a)      Amendments    77 (b)      Other
Financing Documents    78 SECTION 8.02. Notices, Etc.    78

 

(iii)

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.03. No Waiver, Remedies    80 SECTION 8.04. Indemnity and Expenses   
80 SECTION 8.05. Right of Set-off    82 SECTION 8.06. Binding Effect    82
SECTION 8.07. Assignments and Participations    82 SECTION 8.08. Execution in
Counterparts    86 SECTION 8.09. Jurisdiction, Etc.    86 SECTION 8.10.
Governing Law    87 SECTION 8.11. Waiver of Jury Trial    87 SECTION 8.12.
Confidentiality    87 SECTION 8.13. Benefits of Agreement    89 SECTION 8.14.
Severability    89 SECTION 8.15. Limitations    89 SECTION 8.16. Survival    89
SECTION 8.17. USA Patriot Act Notice    90 SECTION 8.18. No Fiduciary Duty    90

 

(iv)

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    -    Commitments, Pro Rata Shares and Applicable Lending Offices
Schedule 3.01(a)    -    Jurisdictions Schedule 4.01(c)    -    Governmental
Approvals and Filings Schedule 4.01(e)    -    Disclosed Litigation Schedule
4.01(f)    -    Disclosed Information Schedule 4.01(j)    -    Certain
Environmental Matters Schedule 5.01(i)    -    Affiliate Transactions Schedule
5.02(a)    -    Liens

 

EXHIBITS       Exhibit A    -    Form of Note Exhibit B    -    Form of Notice
of Borrowing Exhibit C    -    Form of Assignment and Acceptance

 

(v)

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of December 18, 2009 (as amended, modified or
otherwise supplemented from time to time in accordance with its terms, this
“Agreement”), among MONONGAHELA POWER COMPANY, an Ohio Corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as the Initial Lenders (the “Initial
Lenders”), THE BANK OF NOVA SCOTIA (“Scotia Capital”) and UNION BANK, N.A.
(“Union Bank”), as the initial issuing banks for the letters of credit issued or
to be issued pursuant to this Agreement (each, in such capacity, an “Initial
Issuing Bank” and, together with the Initial Lenders, the “Initial Lender
Parties”), and THE BANK OF NOVA SCOTIA, as administrative agent (together with
any successor administrative agent appointed pursuant to Article VII, the
“Administrative Agent”) for the Lender Parties (as hereinafter defined).

PRELIMINARY STATEMENTS

The Borrower has requested that the Initial Lender Parties establish a senior
unsecured revolving credit facility in the aggregate amount of $110,000,000 in
favor of the Borrower. The Initial Lender Parties have indicated their
willingness to provide such financing to the Borrower on the terms and
conditions of this Agreement and the other Financing Documents.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Definitions. As used in this Agreement, unless otherwise indicated
the following terms shall have the following meanings:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Act” has the meaning specified in Section 8.17.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Scotia Capital, at its office at One
Liberty Plaza, New York, New York 10006 (Fed Funds ABA No. 026-002532; SWIFT
CODE NOSCUS33), Account No. 2308363CORBK77; Attn: Karen Lam, Loan Operations;
Reference: Monongahela Power Company, or such other account as the
Administrative Agent shall specify in writing to the Lender Parties and the
Borrower.

“Advance” has the meaning specified in Section 2.01(a).

 

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“AE Supply” means Allegheny Energy Supply Company, LLC, a Delaware limited
liability company.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“AGC” means Allegheny Generating Company, a Virginia corporation.

“Agent Parties” has the meaning set forth in Section 8.02(d).

“Agreement” has the meaning set forth in the recital of the parties to this
agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Borrower in good faith equal to: (a) in the case of
a Hedge Agreement documented pursuant to the Master Agreement (as defined in the
definition of a “Hedge Agreement”), the amount, if any, that would be payable by
the Borrower or any of its Subsidiaries to its counterparty to such Hedge
Agreement pursuant to the terms of such Hedge Agreement, as if (i) such Hedge
Agreement was being terminated early on such date of determination, (ii) the
Borrower or such Subsidiary was the sole “Affected Party”, and (iii) the
Borrower or such Subsidiary was the sole party determining such payment amount
(with the Borrower making such determination pursuant to the provisions of the
Master Agreement or the Hedge Agreement (whichever is applicable)); or (b) in
the case of a Hedge Agreement traded on an exchange, the mark-to-market value of
such Hedge Agreement, which will be the unrealized loss on such Hedge Agreement
(after any netting permitted pursuant to the terms of such Hedge Agreement
(including any netting across different Hedge Agreements and Master Agreements
to the extent permitted by contract)) to the Borrower or any of its Subsidiaries
party to such Hedge Agreement, if any, determined by the Borrower in good faith
based on the settlement price of such Hedge Agreement on such date of
determination; or (c) in all other cases, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement (after any
netting permitted pursuant to the terms of such Hedge Agreement (including any
netting across different Hedge Agreements and Master Agreements to the extent
permitted by contract)) to the Borrower or any of its Subsidiaries party to such
Hedge Agreement, if any, as determined by the Borrower in good faith in
accordance with the terms of such Hedge Agreement or, if such Hedge Agreement
does not provide a methodology for such determination, the amount, if any, by
which (i) the present value of the future cash flows to be paid by the Borrower
or any of its Subsidiaries party thereto, as the case may be, exceeds (ii) the
present value of the future cash flows to be received by the Borrower or such
Subsidiary, as the case may be, pursuant to such Hedge Agreement; capitalized
terms used and not otherwise defined in this definition shall have the
respective meanings set forth in the above described Master Agreement.

 

- 2 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Allegheny Money Pool” means the internal money pool established by the Parent
for the short term investment of funds of the Parent and certain of its
Subsidiaries and Affiliates as approved by the FERC through delegated letter
order dated May 30, 2008, in Allegheny Energy, Inc., 123 FERC ¶ 62,183 (2008),
which may from time to time be amended, renewed, extended, or replaced.

“Amendment Fee” means any fee offered, paid or payable to any Lender Party by
the Borrower or any Affiliate of the Borrower (whether directly or through the
Administrative Agent or any other Person) in consideration for any waiver of, or
agreement to amend or modify any provision of, any of the Financing Documents.

“Applicable Law” means, with respect to any Person, any and all laws, statutes,
regulations or rules, or orders, injunctions, decrees, judgments, writs,
determinations or awards having the force or effect of binding such Person at
law issued by any Governmental Authority, applicable to such Person, including
all Environmental Laws.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable
Margin for
Base Rate
Advances     Applicable
Margin for
Eurodollar Rate
Advances  

Level 1

    BBB+ / Baa1 or above

   1.75 %    2.75 % 

Level 2

    BBB / Baa2

   2.00 %    3.00 % 

Level 3

    BBB- / Baa3

   2.25 %    3.25 % 

Level 4

    BB+ / Ba1 or lower

   2.75 %    3.75 % 

“Approved Fund” means a Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.

“Arranger Parties” means Scotia Capital, as Joint Lead Arranger and Joint Book
Runner, and Union Bank, as Joint Lead Arranger, Joint Book Runner and
Syndication Agent.

 

- 3 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Assets” means, with respect to any Person, all or any part of its business,
real or personal property, rights, interests and assets, both tangible and
intangible (including Equity Interests in any other Person), wherever situated.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 8.07 and in substantially the form of Exhibit C.

“Authorized Signatory” means, with respect to any Person, the individual, or any
of the individuals, authorized to sign any Financing Document, as well as any
other agreements, to which such Person is or is to be a party and give written
instructions on behalf of such Person with regard to any matters pertaining to
any Financing Document to which such Person is or is to be a party (as
identified on an incumbency certificate submitted to the Administrative Agent
from time to time prior to the receipt of any instructions from such Authorized
Signatory).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(a)(iii).

“Base Rate” means for any day a fluctuating interest rate per annum equal to the
highest of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by Scotia Capital as its “prime rate.” The “prime rate” is a rate set by
Scotia Capital based upon various factors including Scotia Capital’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Scotia Capital shall
take effect at the opening of business on the day specified in the public
announcement of such change;

(b) the Federal Funds Rate plus 0.50% per annum; and

(c) the Eurodollar Rate plus 1.00%.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type, made by the Lenders.

“Borrowing Account” means such account as the Borrower shall specify in writing
to the Administrative Agent from time to time.

“Business Day” means a day of the year on which banks are not required or not
authorized by law to close in New York, New York and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.

 

- 4 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means a non-interest bearing securities account
opened, or to be opened, by the Administrative Agent and in which a Lien has
been granted to the Administrative Agent for the benefit of each Lender and each
Issuing Bank pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each Issuing Bank (which documents
are hereby consented to by the Lenders) to the extent that any Letter of Credit
is required to be Cash Collateralized in accordance with this Agreement.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Bank and each Lender, as
collateral for the L/C Obligations, cash or deposit account balances, and “Cash
Collateral” shall refer to such cash or deposit account balances.

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens (other than,
Liens permitted under the Financing Documents) and, except in the case of clause
(d) below, having a maturity of not greater than one year from the date of
issuance thereof: (a) readily marketable direct obligations of the government of
the United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the government of the
United States, (b) certificates of deposit, time deposits, eurodollar deposits
and bankers’ acceptances with any commercial bank that is the Administrative
Agent or a Lender Party or a member of the Federal Reserve System, is organized
under the laws of the United States or any State thereof and has combined
capital and surplus of at least $500,000,000; provided that the aggregate
principal amount of certificates of deposit, time deposits, eurodollar time
deposits and bankers acceptances of any one bank shall not exceed $50,000,000 at
any one time, (c) commercial paper in an aggregate amount of no more than
$50,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any State of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P, and (d) investments in mutual funds the sole
investments of which are the cash equivalents identified in clauses (a) through
(c) above (but with a remaining maturity of not greater than 13 months while
being held by the applicable mutual fund) and repurchase obligations for any of
the cash equivalents identified in clause (a) above.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

- 5 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following: (a) the Parent
shall cease to own all issued and outstanding Equity Interests in the Borrower;
(b) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of Voting Interests of the Parent (or other securities
convertible into such Voting Interests) representing 40% or more of the combined
voting power of all Voting Interests of the Parent; (c) during any period of up
to 24 consecutive months, commencing before or after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Parent (the “Original Directors”) shall cease for any reason to constitute a
majority of the board of directors of the Parent (unless replaced by individuals
nominated or proposed by the Original Directors); or (d) any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Parent.

“Closing Date” has the meaning specified in Section 3.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Commitment” means, as to each Lender, its obligation to: (a) make Advances
pursuant to Section 2.01(a); and (b) purchase participations in L/C Obligations
pursuant to Section 2.01(b), in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I under the caption “Commitment” or in the Assignment and Acceptance
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Commitment Effective Date” has the meaning specified in Section 2.16(b).

“Commitment Fee Rate” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s

   Commitment Fee Rate  

Level 1

    BBB+ / Baa1 or above

   0.375 % 

Level 2

    BBB / Baa2

   0.500 % 

Level 3

    BBB- / Baa3

   0.625 % 

Level 4

    BB+ / Ba1 or lower

   0.750 % 

 

- 6 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Commodity Hedge Agreement” means (a) any swap, cap, collar, floor, future,
option, spot, forward or derivative, in respect of one or more commodities, any
physical or financial commodity contract or agreement, power purchase agreement,
power sale agreement, electric power generation capacity purchase and sale
agreement, Emissions Credit purchase and sale agreement, fuel purchase
agreement, fuel sale agreement, power transmission agreement, regional
transmission organization agreement, fuel or other commodity transportation
agreement, fuel storage agreement, netting agreement, capacity agreement or
similar agreement (including each confirmation entered into pursuant to any
master agreement, in each case, entered into for non-speculative purposes
providing for any of the foregoing), (b) any combination of these transactions
and (c) any other commodity hedge agreement entered into for non-speculative
purposes by the Borrower or its Subsidiaries, in each case with respect to, or
involving, the purchase, sale, exchange, transmission, distribution or hedge of
any commodity, price or price indices for any such commodity or services or any
other similar derivative agreements, entered into in order to manage
fluctuations in the price or availability to the Borrower or any of its
Subsidiaries of any commodity including, without limitation, Emissions Credits
and energy attributes. For purposes of this definition “commodity” means any
tangible or intangible energy-related commodity of any type or description,
including, without limitation, energy, electric power, electric power capacity,
generation capacity, power, heat rate, congestion, diesel fuel, fuel oil, other
petroleum-based liquids, coal, urea, financial transmission rights, Emissions
Credits, natural gas, nuclear fuel and waste products or by-products thereof.

“Communications” has the meaning specified in Section 8.02(b).

“Confidential Information” has the meaning specified in Section 8.12(a).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Debt” means, at any time, without duplication, the sum of (a) Debt
for Borrowed Money of the Borrower and its Consolidated Subsidiaries, determined
as of such time, plus (b) Debt of the type specified in clause (g) of the
definition of Debt but excluding (i) Hybrid Securities of the Borrower and its
Consolidated Subsidiaries, (ii) Permitted Securitizations, (iii) Non-Recourse
Debt and (iv) letters of credit issued to support obligations related to
Commodity Hedge Agreements or as credit support for leases other than
Capitalized Leases, and provided that guaranties of Debt included in the total
principal amount of Consolidated Debt shall not be added to such total principal
amount.

“Consolidated Net Tangible Assets” means, as of any date of determination, an
amount equal to (a) Consolidated total Assets of the Borrower and its
Subsidiaries, minus (b) all Assets of the Borrower and its Subsidiaries on that
date that are considered to be intangible assets under GAAP, including goodwill.

“Constituent Documents” means, with respect to any Person, (a) the articles or
certificate of incorporation, charter or other similar organizational document
of such Person, (b) the by-laws or other similar document of such Person,
(c) any certificate of designation or instrument relating to the rights of
holders (including preferred shareholders) of Equity Interests in such Person
and (d) any shareholder rights agreement or other similar agreement.

 

- 7 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Contest” means, with respect to the payment of Taxes or any other claims or
liabilities by any Person, to contest the validity or amount thereof in good
faith by appropriate proceedings timely instituted and diligently pursued within
the applicable statutory period and in accordance with Applicable Law; provided
that the following conditions are satisfied: (a) such Person has posted a bond
or other security in accordance with Applicable Law (if required) or has
established adequate reserves with respect to the contested items in accordance
with, and to the extent required by, GAAP; (b) during the period of such
contest, the enforcement of any contested item is effectively stayed;
(c) neither such Person nor any of its officers, directors or employees nor any
Lender Party or any of its respective officers, directors or employees is, or
could reasonably be expected to become, subject to any criminal liability or
sanction in connection with such contested items; and (d) no Lien relating to
such contest attaches to any Assets of such Person and becomes enforceable
against other creditors of such Person.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including (a) the direct or indirect guarantee, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the Obligation
of a primary obligor, (b) the Obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement or (c) any Obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Continuation”, “Continue” and “Continued” each refer to a continuation of
Eurodollar Rate Advances upon the expiration of the Interest Period therefor as
Eurodollar Rate Advances of the same or a different Interest Period pursuant to
Section 2.11.

 

- 8 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.11 or 2.12.

“Covered Taxes” has the meaning specified in Section 2.13(a).

“Debt” of any Person (the “obligor”) means, without duplication, (a) all
Obligations of such obligor for or in respect of moneys borrowed or raised
(whether or not for cash) by whatever means (including acceptances, deposits,
discounting, letters of credit, factoring (other than on a non-recourse basis),
and any other form of financing that is recognized in accordance with GAAP in
the obligor’s financial statements as being in the nature of a borrowing or is
treated as “off-balance” sheet financing; (b) all Obligations of the obligor
evidenced by notes, bonds, debentures or other similar instruments issued in
connection with accounts payable excluded pursuant to the parenthetical in
clause (c) below; (c) all Obligations of the obligor for the deferred purchase
price of property or services (other than accounts (i) payable within 90 days of
being incurred arising in the ordinary course of such obligor’s business and not
more than 90 days past due, or (ii) subject to a Contest); (d) all Obligations
of such obligor under conditional sale or other title retention agreements
relating to Assets acquired by such obligor (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (e) all Obligations of such obligor
under any securitization or monetization arrangement; (f) all Obligations of
such obligor as lessee under Capitalized Leases; (g) all Obligations of the
obligor, contingent or otherwise, of the obligor under acceptance, letter of
credit or similar facilities other than as issued (i) in connection with
Obligations excluded pursuant to clause (b) above or the parenthetical in clause
(c) above or (ii) as credit support for leases other than Capitalized Leases;
(h) all Obligations of the obligor to purchase, redeem, retire, defease or
otherwise make any payments in respect of any Equity Interests in the obligor or
any other Person or any warrants, rights or options to acquire such capital
stock, valued, in the case of Redeemable Preferred Interests, at the greater of
its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (i) all Obligations of the obligor in respect of Hedge Agreements;
(j) all Contingent Obligations of the obligor with respect to Debt; and (k) all
indebtedness and other payment Obligations referred to in clauses (a) through
(j) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights owned by the obligor), even
though the obligor has not assumed or become liable for the payment of such
indebtedness or other payment Obligations.

“Debt for Borrowed Money” means Debt of the types specified in (i) clauses (a),
(b), (d), (e) and (f) of the definition of “Debt” and (ii) to the extent
relating to Debt of the types specified in one or more of clauses (a), (b), (d),
(e) and (f) of the definition of “Debt”, clauses (j) and (k) thereof.

 

- 9 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to fund any portion of its Advances within five Business Days of the date
required to be funded by it hereunder (and such failure is continuing) or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit, in each case, unless such failure is the
subject of a good faith dispute and such Lender has promptly notified the
Borrower of the nature thereof in reasonable detail, (b) has failed to pay any
amount (other than a de minimis amount) required to be paid by such Lender to
the Administrative Agent, any Issuing Bank or any other Lender hereunder or
under any other Financing Document within five Business Days of the date when
due (and such failure is continuing), unless such failure is the subject of a
good faith dispute and such Lender has promptly notified the Administrative
Agent of the nature thereof in reasonable detail or (c) shall (or its direct or
indirect parent shall) take any action or become the subject of any action or
proceeding of a type described in the definition of Insolvency Proceeding;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in such Lender or its direct or
indirect parent by a Governmental Authority or an instrumentality thereof.

“Disclosed Litigation” has the meaning specified in Section 4.01(e).

“Disclosed Matters” means the occurrence of any event in respect of, or effect
upon, the business, condition (financial or otherwise), operations, performance,
properties, assets, liabilities (actual or contingent), results of operations or
prospects of the Borrower or the Borrower and its Subsidiaries, taken as a
whole, which has been disclosed (a) pursuant to a public filing by the Parent
with the SEC or (b) in writing to the Administrative Agent.

“Dollars” and “$” mean the lawful currency of the United States of America.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I or in the Assignment and Acceptance pursuant to which it became a
Lender Party, as the case may be, or such other office of such Lender Party as
such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“Eligible Assignee” means (a) with respect to any Lender, (i) any other Lender;
(ii) an Affiliate of a Lender; (iii) an Approved Fund; (iv) a commercial bank
organized under the laws of the United States, or any State thereof, and having
a combined capital and surplus of at least $500,000,000; (v) a savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof, and having a combined capital and surplus of at least
$500,000,000; (vi) a commercial bank organized under the laws of any other
country that is a member of the OECD or has concluded special lending
arrangements with the International Monetary Fund associated with its General
Arrangements to Borrow or a political subdivision of any such country, and

 

- 10 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

having a combined capital and surplus of at least $500,000,000, so long as such
bank is acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (vi); (vii) the
central bank of any country that is a member of the OECD; (viii) a finance
company, insurance company or other financial institution or fund (whether a
corporation, partnership, trust or other entity) that is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business and having a combined capital and surplus of at least $500,000,000;
(ix) any other Person approved by the Issuing Banks (each acting in its sole
discretion) and the Administrative Agent (such consent not to be unreasonably
withheld or delayed) and, so long as no Specified Default shall have occurred
and be continuing, the Borrower (such approval not to be unreasonably withheld
or delayed), and (b) with respect to any Issuing Bank, a Person that is an
Eligible Assignee under subclause (iv) or (vi) (so long as such bank is acting
through a branch or agency located in the United States) of clause (a) of this
definition and is approved by the Administrative Agent and, so long as no
Specified Default shall have occurred and be continuing, the Borrower, such
approval, not to be unreasonably withheld or delayed; provided that neither the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible Assignee
under this definition; and provided further that, for the avoidance of doubt,
notwithstanding whether any Person constitutes an “Eligible Assignee”, the
consent of the Issuing Bank(s) under Section 8.07(a) shall be required with
respect to any assignment by any Lender.

“Emissions Credits” means the emissions limitations which: (a) are issued by
environmental Governmental Authorities; (b) authorize the emission of a fixed
amount of pollutants; and (c) are utilized as a market-based mechanism for
reducing pollution.

“Environmental Action” means any action, suit, demand letter, claim by any
Governmental Authority, notice of non-compliance or violation, notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating to any Environmental Law, Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health and safety
or the environment relating to any Environmental Law, including (a) by any
governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or third party for damages, contribution, indemnification,
cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
legally binding judicial or agency interpretation, policy or guidance relating
to pollution or protection of the environment, health and safety as it relates
to Hazardous Materials or natural resources, including those relating to the
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

- 11 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
non-Debt securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person, warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of the Borrower or any of its Subsidiaries, or
under common control, within the meaning of Section 414 of the Code, with the
Borrower or any of its Subsidiaries.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043(c) of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver in
accordance with Section 412(d) of the Code with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Borrower or any of its
Subsidiaries or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any of its
Subsidiaries or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) a lien has been imposed under Section 302(f) of ERISA with respect
to any Plan; (g) the adoption of an amendment to a Plan requiring the provision
of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan, provided, however, that the
occurrence of the event or condition described in Section 4042(a)(4) of ERISA
shall be an ERISA Event only if the PBGC has notified the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate that it intends to institute
proceedings to terminate a Plan pursuant to such Section.

 

- 12 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I or in the Assignment and Acceptance pursuant to which it
became a Lender Party (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender Party as such Lender Party may from
time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means,

(a) with respect to any Interest Period for all Eurodollar Rate Advances
comprising part of the same Borrowing, the rate per annum obtained by dividing
(a) LIBOR for such Interest Period by (b) a percentage equal to 1.00 minus the
Eurodollar Rate Reserve Percentage; and

(b) for purposes of determining the “Base Rate” only, the rate per annum equal
to (i) the rate of interest per annum that appears on the Reuters LIBOR01 Page
as published by Reuters at approximately 11:00 a.m., London, England time, two
Business Days prior to the date of determination (provided that if such day is
not a Business Day, the next preceding Business Day) for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such rate is not available at such time for any reason, the rate
of interest per annum quoted by the Administrative Agent to leading banks in the
London interbank market at approximately 11:00 a.m. (London, England time) two
Business Days prior to the date of determination as the rate at which the
Administrative Agent is offering Dollar deposits in the approximate amount of
the Base Rate Advance being made, continued or converted with a term of one
month commencing on such date of determination.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Advances is
determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Facility” means, at any time, the aggregate of the Commitments at such time.

 

- 13 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the fee letter, among the Borrower, Scotia Capital and Union
Bank.

“FERC” means the Federal Energy Regulatory Commission.

“Final Maturity Date” means the earlier of (a) the date of termination in whole
of the Commitments and the L/C Obligations pursuant to Section 2.05 or 6.01, and
(b) the third anniversary of the date hereof.

“Financing Documents” means this Agreement, the Notes, the Fee Letter and the
Issuer Documents.

“First Mortgage Bond Indenture” means the Indenture, dated August 1, 1945
between the Borrower and Citibank, N.A. (successor to City Bank Farmers Trust
Company, as Trustee.

“First Mortgage Bonds” means the bonds issued pursuant to the First Mortgage
Bond Indenture.

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fitch” means Fitch Ratings and any successor thereto.

“Form 10-K” has the meaning set forth in Section 4.01(g).

“Fronting Fee” has the meaning specified in Section 2.08(c).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning specified in Section 1.02(c).

“Governmental Approvals” has the meaning specified in Section 4.01(c).

 

- 14 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Governmental Authority” means any national, state, county, city, town, village,
municipal or other de jure or de facto government department, commission, board,
bureau, agency, authority or instrumentality of a country or any political
subdivision thereof or any regional transmission authority organized pursuant to
federal law, and any Person exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any of the foregoing
entities, including all commissions, boards, bureaus, arbitrators and
arbitration panels, and any authority or other Person controlled by any of the
foregoing.

“Granting Lender” has the meaning specified in Section 8.07(h).

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, any other Commodity Hedge
Agreements, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
the foregoing (including any option to enter into any of the foregoing), whether
or not any such transaction is governed by or subject to any master agreement,
and (b) any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or are governed by, any form
of master agreement published by the International Swaps and Derivative
Association, Inc., any International Foreign Exchange Master Agreement or any
other master agreement (including such master agreement, together with any
related schedules, a “Master Agreement”) including any such obligations or
liabilities under any Master Agreement.

“Honor Date” has the meaning specified in Section 2.03(b)(i).

“Hybrid Securities” means any securities, other than common stock, (a) issued by
(i) the Borrower or (ii) any business trusts, limited liability companies,
limited partnerships (or similar entities) (A) all of the common equity, general
partner or similar interests of which are owned (either directly or indirectly
through one or more wholly owned Subsidiaries) at all times by the Borrower and
(B) that have been formed for the purpose of issuing hybrid preferred
securities, (b) such securities are classified as possessing a minimum of
“intermediate equity content” by S&P, “Basket C equity credit” by Moody’s or
“50% Equity Credit” by Fitch (or the equivalent classifications then in effect
by such agencies), by at least two of such agencies, (c) such securities require
no repayments or prepayments and no mandatory redemptions or repurchases, in
each case prior to a date at least one year after the Final Maturity Date, and
(d) the claims of holders of such securities are subordinated to the Senior
Unsecured Debt Obligations on terms reasonably satisfactory to the
Administrative Agent. As used in this definition, “mandatory redemption” shall
not include conversion of a security into common stock.

 

- 15 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Indemnified Costs” has the meaning specified in Section 7.05(a).

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Initial Borrowing” means the initial Borrowing to be made on or after the
Closing Date which shall be or is comprised of (a) Advances and/or (b) L/C
Credit Extensions.

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

“Initial Lender Parties” has the meaning specified in the recital of parties to
this Agreement.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Insolvency Proceeding” means, with respect to any Person, (a) any proceeding
which shall be instituted against such Person seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and either such proceeding shall remain undismissed or unstayed
for a period of 60 consecutive days or the entry by any competent Governmental
Authority of any jurisdiction or a court having jurisdiction in the premises of
a decree or order approving or ordering any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or any substantial part of its property); (b) commencement by such Person of a
voluntary case or proceeding under any applicable bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated as bankrupt or insolvent, or the consent by such Person to the entry
of a decree or order for relief in respect of such Person in an involuntary case
or proceeding under any applicable bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against such Person, or the filing by such Person of a petition or
answer or consent seeking reorganization or relief under any Applicable Law; or
consent by such Person to the filing of such petition or to the appointment of
or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of such Person or of any substantial part
of the property of such Person, or the making by such Person of an assignment
for the benefit of creditors or any other marshalling of the assets and
liabilities of such Person, or the admission by such Person in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by such Person in furtherance of any such action; or (c) in the
case of a Lender Party, the appointment of a conservator, receiver or liquidator
by any applicable Governmental Authority in connection with any of the
foregoing.

 

- 16 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months or, if available at the time of selection to all
Lenders owed any of the relevant Advances, one week or nine or twelve months, as
the Borrower may, upon notice received by the Administrative Agent not later
than 2:00 p.m. (New York City time) on the third Business Day prior to the first
day of such Interest Period (or in the case of any Conversion of any Base Rate
Advance into a Eurodollar Rate Advance requested to occur within three Business
Days after the Closing Date in accordance with Section 2.11(a)(ii), upon notice
received by the Administrative Agent by such time and with such shorter prior
notice as may be agreed by the Administrative Agent); provided, however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the date specified in clause (b) of the
definition of “Final Maturity Date”;

(b) the Borrower may not select any Interest Period if, after giving effect to
such selection, there are more than ten different Interest Periods applicable to
all Eurodollar Rate Advances then outstanding;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Intralinks” means the digital internet workspace located at
http://www.intralinks.com.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the Assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person, including any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (j) or (k) of
the definition of “Debt” in respect of such Person.

 

- 17 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by any Issuing Bank and the Borrower or in favor of any Issuing Bank and
relating to any such Letter of Credit.

“Issuing Bank” means each Initial Issuing Bank, any Lender issuing Letters of
Credit hereunder and each Person that shall become an Issuing Bank hereunder
pursuant to Section 8.07.

“Joint Lead Arrangers” means Scotia Capital and Union Bank, not in their
respective individual capacities except as expressly set forth herein but solely
as joint lead arrangers.

“Joint Venture” means, with respect to any Person, at any date, any other Person
in whom such Person directly or indirectly holds an Investment consisting of an
Equity Interest and whose financial results would not be considered under GAAP
with the financial results of such Person on the Consolidated financial
statements of such Person, if such statements were prepared in accordance with
GAAP as of such date.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

- 18 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Lender” means each Initial Lender and each other Person that shall become a
Lender hereunder pursuant to Sections 2.16(a) or 8.07 for so long as such
Initial Lender or Person, as the case may be, shall be a party to this
Agreement.

“Lender Parties” means the Lenders and the Issuing Banks.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit to be issued hereunder by any
Issuing Bank in the form from time to time in use by such Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the date specified in clause (b) of the definition of “Final Maturity
Date” (or, if such day is not a Business Day, the immediately preceding Business
Day).

“Letter of Credit Fee” has the meaning specified in Section 2.08(b).

“Letters of Credit” means letters of credit issued by any Issuing Bank pursuant
to Section 2.01(b).

“LIBOR” means, for any applicable Interest Period with respect to all Eurodollar
Rate Advances comprising part of the same Borrowing, the rate of interest per
annum that appears on the Reuters LIBOR01 Page as of 11:00 a.m., London, England
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits in the approximate amount of the Eurodollar Rate Advance
being made, continued or converted with a maturity comparable to such Interest
Period. If the Reuters LIBOR01 Page does not include such rate or is then
unavailable, then LIBOR shall mean with respect to any Eurodollar Rate Advances
for any Interest Period, the rate of interest per annum quoted by the
Administrative Agent to leading banks in the London interbank market as the rate
at which the Administrative Agent is offering Dollar deposits in the approximate
amount of the Eurodollar Rate Advance being made, continued or converted with a
maturity comparable to such Interest Period at approximately 11:00 a.m., London,
England time, two (2) Business Days prior to the commencement of such Interest
Period.

“Lien” means any lien, mortgage, deed of trust, pledge, security interest or
other charge or encumbrance of any kind, including the lien or retained security
title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

“Material Adverse Change” means any material adverse change in the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole, (b) the rights and remedies of any Lender Party
under any Financing Document or (c) the ability of the Borrower to perform its
Obligations under the Financing Documents.

 

- 19 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Material Subsidiary” means, collectively, (a) any Subsidiary (other than any
SPC or any Subsidiary which is principally obligated under any Project Finance
Debt) of the Borrower existing as of the Closing Date which, as of the Closing
Date or thereafter, has Assets, including any deposit or securities accounts,
with a book value in excess of $150,000,000 in the aggregate, and (b) any
Subsidiary of the Borrower incorporated or formed after the Closing Date, or any
Person that becomes a Subsidiary of the Borrower after the Closing Date, in each
case, that has Assets, including any deposit or securities accounts, with a book
value in excess of $150,000,000 in the aggregate.

“Medium Term Notes” means those certain 7.36% Notes due January 2010 issued by
the Borrower.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any of its Subsidiaries or
any ERISA Affiliate is making or accruing an obligation to make contributions,
or has within any of the preceding five plan years made or accrued an obligation
to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its Subsidiaries or any ERISA Affiliate and at least one
Person other than the Borrower, its Subsidiaries and the ERISA Affiliates or
(b) was so maintained and in respect of which the Borrower and any of its
Subsidiaries or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(a)(iii).

“Non-Recourse Debt” shall mean Debt that is nonrecourse to the Borrower,
including any Permitted Securitization or Project Finance Debt.

“Note” means a promissory note of the Borrower payable to the order of a Lender
in substantially the form of Exhibit A, evidencing the aggregate indebtedness of
the Borrower to such Lender resulting from Advances made by such Lender
hereunder to the Borrower.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Conversion/Continuation” has the meaning specified in
Section 2.11(a)(ii).

“NPL” means the National Priorities List under CERCLA.

 

- 20 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding referred to in Section 6.01(f). Without limiting the
generality of the foregoing, the Obligations of the Borrower under the Financing
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, attorneys’ and consultants’ fees
and disbursements, indemnities and other amounts payable by the Borrower under
any Financing Document and (b) the obligation to reimburse any amount in respect
of any of the foregoing that any Lender Party, in its sole discretion, may elect
to pay or advance on behalf of the Borrower.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by a Responsible Officer of such Person.

“Other Taxes” has the meaning specified in Section 2.13(b).

“Outstanding Amount” means (a) on any date, the aggregate principal amount of
outstanding Advances after giving effect to any Borrowings and prepayments
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any
relevant L/C Credit Extension occurring on such date and any other changes in
the aggregate amount of such L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any relevant
Letters of Credit or any reductions in the maximum amount available for drawing
under any relevant Letters of Credit taking effect on such date.

“Parent” means Allegheny Energy, Inc., the parent company of the Borrower.

“Parent Credit Agreement” means that certain Credit Agreement, dated as of
May 22, 2006, among the Parent, AE Supply, the lenders and issuing bank party
thereto, and Citicorp North America, Inc., as administrative agent.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“PEC” means The Potomac Edison Company, a Maryland and Virginia corporation.

“Performance Guarantees” means any guarantee issued in connection with any
Project Finance Debt that if secured, is secured only by Assets of and/or Equity
Interests of a Subsidiary obligated in respect of the applicable Project Finance
Debt.

 

- 21 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(c); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 30 days, or which are
subject to Contest; (c) Liens or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) deposits to secure the performance of bids, leases (other than
Capitalized Leases), trade contracts, public or statutory obligations (including
environmental, municipal and public utility commission obligations under
Applicable Laws), surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (e) Liens securing judgments for the payment
of money not constituting an Event of Default under Section 6.01(g) or securing
appeal or other surety bonds related to such judgments; (f) zoning restrictions,
easements, rights of way and other encumbrances on title to real property that
do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
(g) Liens securing reimbursement obligations with respect to letters of credit
(which reimbursement obligations relate to Debt which has not been incurred in
contravention of the terms of this Agreement and the other Financing Documents)
that encumber documents and other property relating to such letters of credit
and the proceeds and products thereof, including such Liens arising in
connection with the issuance of letters of credit on behalf of the Parent to
support obligations of the Borrower and its Subsidiaries under Hedge Agreements
to the extent that such Hedge Agreements are entered into in accordance with the
terms of this Agreement; (h) Liens on cash deposits in the nature of a right of
setoff, banker’s lien, counterclaim or netting of cash amounts owed arising in
the ordinary course of business on deposit accounts, commodity accounts or
securities accounts; (i) financing statements filed on a precautionary basis in
respect of operating leases to the extent such lease is otherwise permitted
under the terms of this Agreement; provided that no such financing statement
extends to or refers to as collateral any Assets which are not subject to such
operating lease; and (j) rights of first refusal, options or other contractual
rights or obligations to sell, assign or otherwise dispose of any Asset or
interest therein which rights of first refusal, option or contractual right is
in connection with a sale, transfer or other disposition of Assets permitted
under Section 5.02(b) or 5.02(c).

“Permitted Securitization” means any sale, assignment, conveyance, grant and/or
contribution, or series of related sales, assignments, conveyances, grants
and/or contributions, by the Borrower or any of its Subsidiaries of Receivables
(or purported sale, assignment, conveyance, grant and/or contribution) to a
trust, corporation or other entity, where the purchase of such Receivables is
funded or exchanged in whole or in part by the incurrence or issuance by the
purchaser, grantee or any successor entity of Debt or securities that are to
receive payments from, or that represent interests in, the cash flow derived
primarily from such Receivables (provided, however, that “Debt” as used in this
definition shall not include Debt incurred by an SPC owed to the Borrower or

 

- 22 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

any of its Subsidiaries, as applicable, which Debt represents all or a portion
of the purchase price or other consideration paid by the SPC for such
receivables or interests therein), where (a) any representation, warranty,
covenant, recourse, repurchase, hold harmless, indemnity or similar obligations
of the Borrower or any of its Subsidiaries, as applicable, in respect of
Receivables sold, assigned, conveyed, granted or contributed, or payments made
in respect thereof, are customary for transactions of this type, and do not
prevent the characterization of the transaction as a true sale under applicable
laws (including debtor relief laws), (b) any representation, warranty, covenant,
recourse, repurchase, hold harmless, indemnity or similar obligations of any SPC
in respect of Receivables sold, assigned, conveyed, granted or contributed or
payments made in respect thereof, are customary for transactions of this type.

“Person” means an individual, partnership, corporation (including a business or
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

“PJM” means PJM Interconnection, L.L.C.

“Plan” means a Single-Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 8.02(c).

“Pollution Control Bond Indentures” means (a) the Trust Indenture dated as of
April 15, 1983, between the County Commission of Monongalia County, West
Virginia and The Bank of New York Mellon (as successor to Mellon Bank, N.A.), as
Trustee, as supplemented by that First Supplemental Indenture dated as of
April 1, 1993, between the County Commission of Monongalia County, West Virginia
and The Bank of New York Mellon (as successor to Mellon Bank, N.A.), as Trustee,
providing for Pollution Control Revenue Bonds, Series B (Monongahela Power
Company Fort Martin Station Project); (b) Trust Indenture dated as of April 15,
1992, between the County Commission of Harrison County, West Virginia and The
Bank of New York Mellon (as successor to Mellon Bank, N.A.), as Trustee,
providing for Solid Waste Disposal Revenue Bonds Series A (Monongahela Power
Company Harrison Station Project), as supplemented by that First Supplemental
Indenture dated as of May 1, 1993, between the County Commission of Harrison
County, West Virginia and The Bank of New York Mellon (as successor to Mellon
Bank, N.A.), as Trustee, providing for Solid Waste Disposal Revenue Bonds,
Series B (Monongahela Power Company Harrison Station Project), as supplemented
by that Second Supplemental Indenture dated as of July 15, 1994, between the
County Commission of Harrison County, West Virginia and The Bank of New York
Mellon (as successor to Mellon Bank, N.A.), as Trustee, providing for Solid
Waste Disposal Revenue Bonds, Series C (Monongahela Power Company Harrison
Station Project); (c) the Trust Indenture dated as of February 1, 1977, between
Greene County Industrial Development Authority The Bank of New York Mellon (as
successor to Mellon Bank, N.A.), as Trustee, as supplemented by that First
Supplemental Indenture dated as of March 1, 1998, between Greene County
Industrial Development Authority and The Bank of New York Mellon (successor
trustee to J.P. Morgan Trust Company,

 

- 23 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

National Association (formerly Chase Manhattan Trust Company, National
Association), as Trustee, providing for Pollution Control Revenue Bonds, Series
B (Monongahela Power Company Hatfield’s Ferry Project); (d) the Trust Indenture
dated as of November 1, 1977, between the County Commission of Pleasants County,
West Virginia and The Bank of New York Mellon (as successor to Mellon Bank,
N.A.), as Trustee, as supplemented by that Second Supplemental Indenture dated
as of May 15, 1995, between the County Commission of Pleasants County, West
Virginia and The Bank of New York Mellon (as successor to Mellon Bank, N.A.), as
Trustee, providing for Pollution Control Revenue Bonds, Series C (Monongahela
Power Company Pleasants Station Project), as supplemented by that Third
Supplemental Indenture dated as of February 1, 1998, between the County
Commission of Pleasants County, West Virginia and The Bank of New York Mellon
(successor trustee to J.P. Morgan Trust Company, National Association (formerly
Chase Manhattan Trust Company, National Association), as Trustee, providing for
Pollution Control Revenue Bonds, Series D (Monongahela Power Company Pleasants
Station Project), as supplemented by that Fourth Supplemental Indenture dated as
of April 1, 1999, between the County Commission of Pleasants County, West
Virginia and The Bank of New York Mellon (successor trustee to J.P. Morgan Trust
Company, National Association (formerly Chase Manhattan Trust Company, National
Association), as Trustee, providing for Pollution Control Revenue Bonds, Series
D (Monongahela Power Company Pleasants Station Project).

“Pollution Control Bonds” means all notes, bonds and other instruments
evidencing Debt issued pursuant to the Pollution Control Bond Indentures and
which Debt if secured by a Lien, is secured only by Liens on the pollution
control equipment financed by the proceeds of such Debt.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
Assets, whether by dividend or upon liquidation.

“Project Finance Debt” means, any Debt of a Person that is incurred for the
purpose of financing the development, construction, acquisition or improvement
of operating or capital assets (the “Project”) which is either (i) non-recourse
to such Person except with respect to such operating or capital assets (and
revenues, proceeds and other customary ancillary assets) being financed in such
Project or, (ii) if such Person is (A) a special purpose entity formed for the
purpose of obtaining such financing and undertaking the ownership or operation
of such Project or (B) an entity whose sole asset is the direct or indirect
ownership of Equity Interests in an entity described in clause (A), is limited
in recourse primarily to such Persons and their assets, provided that
Indebtedness shall not fail to be considered “Project Finance Debt” if the
holders of such Project Finance Debt have (1) recourse to Equity Interests or
other Investments in the entities described in clause (ii) above held by the
Borrower or any of its Subsidiaries and (2) limited recourse to the Borrower or
its Subsidiaries in the form of Performance Guarantees.

 

- 24 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender and the
denominator of which is the amount of the Facility; provided that if the
commitment of each Lender to make Advances and the obligation of each Issuing
Bank to make L/C Credit Extensions have been terminated pursuant to Section 2.05
or 6.01, then the Pro Rata Share of each Lender shall be determined based on the
Pro Rata Share of such Lender immediately prior to such termination and after
giving effect to any subsequent assignments made pursuant to the terms hereof.
The initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule I or in the Assignment and Acceptance pursuant to which such
Lender becomes a party hereto, as applicable.

“Public Debt Rating” means, as of any date, the higher rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for the
non-credit enhanced long-term senior unsecured debt issued by the Borrower;
provided that (i) if only one of S&P and Moody’s shall have in effect a Public
Debt Rating or if neither S&P nor Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin and Commitment Fee Rate will be determined in
accordance with Level 4 under the definition of “Applicable Margin” and
“Commitment Fee Rate”, respectively; (ii) if such ratings established by S&P and
Moody’s shall differ by one level, the Applicable Margin and Commitment Fee Rate
shall be determined in accordance with the higher rating; (iii) if such ratings
established by S&P and Moody’s shall differ by two or more levels, the
Applicable Margin and Commitment Fee Rate shall be based upon the rating which
is one rating level higher than the lower of the ratings established by S&P and
Moody’s; (iv) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (v) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be. If the
rating system of Moody’s or S&P applicable to any class of non-credit enhanced
long-term senior unsecured debt shall change in any material respect, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Required Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and pending the effectiveness
of any such amendment, the Applicable Margin and the Commitment Fee Rate shall
be determined by reference to the ratings most recently in effect prior to such
change or cessation.

“Quarterly Date” means the last Business Day of March, June, September and
December, commencing with December 31, 2009.

“Receivables” means any accounts receivable, payment intangibles, notes
receivable, ratepayer obligation charges received pursuant to West Virginia
statute and an irrevocable financing order of the WV PSC (“ROCs”), rights to
receive future payments and related rights, including financial transmission
rights (“FTRs”), auction revenue rights (“ARRs”) or any other rights to payment
from the PJM or another regional

 

- 25 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

transmission authority (whether now existing or arising or acquired in the
future) of the Borrower or any of its Subsidiaries, and any supporting
obligations and other financial assets related thereto (including all collateral
securing such accounts receivables, ROCs, FTRs, ARRs, or other assets, contracts
and contract rights, all guarantees with respect thereto, and all proceeds
thereof) which are transferred, or in respect of which security interests are
granted in one or more transactions that are customary for asset securitizations
of such Receivables.

“Redeemable” means, with respect to any Preferred Interests, any such Preferred
Interests that the issuer is required, pursuant to the terms and conditions
thereof, to redeem at a fixed or determinable date or dates, whether by
operation of a sinking fund or otherwise, or upon the occurrence of a condition
not solely within the control of the issuer.

“Register” has the meaning specified in Section 8.07(e).

“Related Fund” means, with respect to any Lender or Eligible Assignee that is a
Fund, any other Fund that is administered or managed by the same Person as such
Lender or Eligible Assignee or by an Affiliate of such Person.

“Representatives” has the meaning specified in Section 8.12(a).

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of all
Advances outstanding at such time, plus (b) the aggregate Unused Commitments of
all Lenders (other than Defaulting Lenders) at such time.

“Responsible Officer” means, with respect to any Person, the president, any
vice-president, the treasurer, the chief financial officer, the assistant
treasurer or an Authorized Signatory of such Person.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Sale” means any sale (including by way of sale/leaseback), lease, assignment,
transfer or other disposition.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or other
replacement official publication of such list published from time to time.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.

 

- 26 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Scotia Capital” means The Bank of Nova Scotia, solely in its capacity as a
joint lead arranger and joint book runner in respect of the Facility.

“SEC” means the Securities and Exchange Commission.

“Senior Unsecured Debt Obligations” means, without duplication, (a) the
Obligations of the Borrower to pay principal and interest on the Advances
(including any interest accruing after the filing of a petition with respect to,
or the commencement of, any Insolvency Proceeding, whether or not a claim for
post-petition interest is allowed in such proceeding); and (b) any and all
commissions, fees, indemnities, prepayment premiums, costs and expenses and
other amounts payable to any Lender Party under any Financing Document,
including all renewals or extensions thereof; provided that notwithstanding
anything to the contrary in any Financing Document, “Senior Unsecured Debt
Obligations” shall not include any Obligations of the Borrower owed to any of
its Affiliates.

“Single-Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its Subsidiaries or any ERISA Affiliate and no Person other
than the Borrower, its Subsidiaries and the ERISA Affiliates or (b) was so
maintained and in respect of which the Borrower, any of its Subsidiaries or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

“Specified Default” means (a) any Event of Default or (b) any event that would
constitute an Event of Default under clause (a) or (f) of Section 6.01 but for
the requirement that notice be given or time elapse or both.

“SPC” means a special purpose Person formed for the sole and exclusive purpose
of engaging in activities in connection with the purchase, sale and/or financing
of Receivables in connection with and pursuant to a Permitted Securitization,
which Person is intended to be structured to be bankruptcy-remote.

“SPV” has the meaning provided in Section 8.07(h).

“Standby Letter of Credit” means any Letter of Credit issued under this
Agreement, other than a Trade Letter of Credit.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time, directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

- 27 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Tax Allocation Agreement” means the Tax Allocation Agreement, dated as of
July 1, 2003, by and among the Parent and its Subsidiaries.

“Taxes” means all federal, state, local or foreign income, gross receipts,
windfall profits, severance, property, production, sales, use, excise,
franchise, employment, value added, real estate, withholding or similar taxes,
assessments, fees, liabilities or other charges, together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.

“Termination Event” means an event described in Section 4042(a) of ERISA.

“Total Capitalization” means, at any date, the sum of (a) Consolidated Debt,
plus (b) Consolidated stockholders’ equity of the common, preference and
preferred equityholders of the Borrower and its Subsidiaries (excluding from
stockholders’ equity on any date of determination (i) the effect of all
unrealized gains and losses relating to derivative instruments recorded in
income or in other comprehensive income in accordance with GAAP and (ii) the
effect of any pension and other post-retirement benefit liability adjustment
recorded in accordance with GAAP, and including in stockholders’ equity the
non-controlling interest in AGC), plus (c) the aggregate principal amount of
Hybrid Securities; provided that, for purposes of determining “Total
Capitalization”, in no event shall the aggregate principal amount of Hybrid
Securities for purposes of this clause (c) exceed 15% of Total Capitalization;
provided, further that, for purposes of calculating Total Capitalization,
Consolidated Debt shall exclude Non-Recourse Debt and Total Capitalization shall
exclude Equity Interest in each Subsidiary of the Borrower that is an obligor
for, or whose Assets secure, Non-Recourse Debt.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Advances and all L/C Obligations.

“Trade Letter of Credit” means any Letter of Credit that is issued under this
Agreement for the benefit of a supplier of goods or services to the Borrower or
any of its Subsidiaries to effect payment for such goods or services, the
conditions to drawing under which include the presentation to an Issuing Bank.

“Transactions” means the financing and other transactions contemplated by the
Financing Documents.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect, from time to time, in the State of New York; provided that if perfection
or the effect of perfection or non-perfection or the priority of any security
interest in any collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

 

- 28 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

“Union Bank” means Union Bank, N.A., solely in its capacity as a joint lead
arranger, joint book runner and syndication agent in respect of the Facility.

“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(i).

“Unused Commitment” means, with respect to any Lender at any time, (a) such
Lender’s Commitment at such time minus (b) such Lender’s Pro Rata Share of the
Total Revolving Outstandings.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“WV PSC” means the West Virginia Public Service Commission.

SECTION 1.02. Principles of Interpretation. (a) Except to the extent expressly
provided to the contrary in this Agreement or to the extent that the context
otherwise requires, in this Agreement and the other Financing Documents:

(i) the table of contents and Article and Section headings are for convenience
only and shall not affect the interpretation of any Financing Document;

(ii) references to any document, instrument or agreement, including any
Financing Document, shall include (A) all exhibits, annexes, schedules,
appendices or other attachments thereto and (B) all documents, instruments or
agreements issued or executed in replacement thereof;

(iii) references to a document or agreement, including any Financing Document,
shall be deemed to include any amendment, restatement, modification, supplement
or replacement thereto entered into in accordance with the terms thereof and the
terms of the Financing Documents;

(iv) the words “include”, “includes” and “including” are not limiting;

(v) references to any Person shall include such Person’s successors and
permitted assigns (and, in the case of any Governmental Authority, any Person
succeeding to such Governmental Authority’s functions and capacities);

 

- 29 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(vi) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in any Financing Document shall refer to such Financing Document as a
whole and not to any particular provision of such Financing Document;

(vii) references to “days” shall mean calendar days;

(viii) the singular includes the plural and the plural includes the singular;

(ix) references to Applicable Law, generally, shall mean Applicable Law as in
effect from time to time, and references to any specific Applicable Law shall
mean such Applicable Law, as amended, modified or supplemented from time to
time, and any Applicable Law successor thereto;

(x) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”; and

(xi) any reference in this Agreement or any other Financing Document to an
Article, Section, Schedule, Appendix or Exhibit is to the article or section of,
or a schedule, appendix or exhibit to, this Agreement or such other Financing
Document, as the case may be, unless otherwise indicated.

(b) This Agreement and the other Financing Documents are the result of
negotiations among the parties hereto and their respective counsel. Accordingly,
this Agreement and the other Financing Documents shall be deemed the product of
all parties hereto or thereto, as the case may be, and no ambiguity in this
Agreement, or any Financing Document shall be construed in favor of or against
the Borrower, the Administrative Agent, any Arranger Party or any Lender Party
that is a party hereto.

(c) All accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Subsidiaries delivered to the Lenders (“GAAP”); provided
that, if the Borrower notifies the Administrative Agent that the Borrower wishes
to amend the covenant in Section 5.03 to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Section 5.03 for such purpose), then the Borrower’s compliance with
such covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

SECTION 1.03. Letter of Credit. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the stated face amount of such Letter of Credit in effect at such time;
provided, however, that with respect to

 

- 30 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed the maximum
stated amount of such Letter of Credit after giving effect to all increases
thereof, whether or not such maximum face amount is in effect at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

AND LETTERS OF CREDIT

SECTION 2.01. The Advances. (a) Advance. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make advances (each, an
“Advance”) in Dollars to the Borrower from time to time on any Business Day
during the period from the Closing Date until the Final Maturity Date in an
amount for each such Advance not to exceed such Lender’s Unused Commitment at
such time; provided that after giving effect to any Borrowing, (i) the Total
Revolving Outstandings shall not exceed the Facility, and (ii) the aggregate
Outstanding Amount of the Advances of any Lender plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, shall not exceed such
Lender’s Commitment. Each Borrowing shall be in an aggregate amount of
$2,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Advances of the same Type made simultaneously by the Lenders ratably
according to their Commitments. Within the limits of each Lender’s Unused
Commitment in effect from time to time, the Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a).

(b) Letters of Credit. Subject to the terms and conditions set forth herein,
(i) each Issuing Bank agrees, in reliance upon the agreements of the other
Lenders set forth in Section 2.03, (A) from time to time on any Business Day
during the period from the Closing Date until the Letter of Credit Expiration
Date, to make L/C Credit Extensions for the account of the Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(a)(i) and (ii), and (B) to honor drawings under
the Letters of Credit issued by it; and (ii) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any L/C Borrowings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Outstandings shall not exceed the Facility and (y) the aggregate
Outstanding Amount of the Advances of any Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, shall not exceed such
Lender’s Commitment. Each request by the Borrower for the issuance of, or an
amendment to increase the amount of, any Letter of Credit shall be deemed to be
a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

- 31 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(c) Letters of Credit Generally. (i) No Issuing Bank shall issue any Letter of
Credit if the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; provided that in no event shall the expiry date of any requested
Letter of Credit occur on or after the Business Day immediately preceding the
third anniversary of the Closing Date.

(ii) No Issuing Bank shall be under any Obligation to make any L/C Credit
Extension if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Applicable Law to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of Letters of Credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

(B) the making of such L/C Credit Extension would violate any Applicable Laws;

(C) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial face amount less than $100,000;

(D) such L/C Credit Extension is to be denominated in a currency other than
Dollars;

(E) such L/C Credit Extension contains any provisions for automatic
reinstatement of the stated amount after any L/C Borrowing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.03 exists, or
any Lender is then a Defaulting Lender, unless such Issuing Bank has entered
into satisfactory arrangements with the Borrower or such Lender to eliminate
such Issuing Bank’s risk with respect to such Lender.

(iii) No Issuing Bank shall amend any Letter of Credit if such Issuing Bank
would not be permitted at such time to make such L/C Credit Extension in its
amended form under the terms hereof.

(iv) No Issuing Bank shall be under the obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

- 32 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03, each Borrowing shall be made on notice, given by the Borrower not
later than 2:00 p.m. (New York City time) on the third Business Day prior to the
date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances, or not later than 11:00 a.m. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, to the Administrative Agent, which shall give to each Lender
prompt notice thereof by telecopier or electronic mail. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, or telecopier or electronic mail, in substantially the form of
Exhibit B, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Lender shall,
before 12:00 noon (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in immediately available funds,
such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitment of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent shall
make such funds available to the Borrower, by crediting the Borrowing Account;
provided, however, that the Administrative Agent shall first make a portion of
such funds equal to the aggregate principal amount of any L/C Borrowings made by
any Issuing Bank and by any Lender, as the case may be, and outstanding on the
date of such Borrowing, plus interest accrued and unpaid thereon to and as of
such date, available to such Issuing Bank or such other Lender, as the case may
be, for repayment of such L/C Borrowing.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $2,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.11 or 2.12 and (ii) the Advances may not be outstanding as part of
more than fifteen separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the Borrower has specified in the related
Notice of Borrowing is to be comprised of Eurodollar Rate Advances, the Borrower
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Borrowing for such Borrowing the applicable conditions set forth
in Article III, including any loss (excluding loss of anticipated profits), cost
or expense incurred by reason of the liquidation or redeployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such failure,
is not made on such date.

(d) Subject to the Administrative Agent giving prompt notice of the relevant
Notice of Borrowing received by the Administrative Agent to the Lenders, unless
the Administrative Agent shall have received notice from any Lender prior to the
date of the Borrowing requested under such Notice of Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative

 

- 33 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 2.02 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay or
pay to the Administrative Agent forthwith on demand such corresponding amount
and to pay interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at such time under Section 2.07 to Advances comprising such Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall pay to the Administrative Agent such corresponding amount, such amount so
paid shall constitute such Lender’s Advance as part of such Borrowing for all
purposes.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Issuance of Letters of Credit; Drawings and Reimbursements;
Auto-Extension Letters of Credit; Funding of Participations. (a) Procedures for
Issuance and Amendment of Letters of Credit; Auto-Extension Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an Issuing Bank (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such Issuing Bank and the
Administrative Agent not later than 2:00 p.m. (New York City time) at least one
(1) Business Day (or such later date and time as the Administrative Agent and
the Issuing Bank may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
respective Issuing Bank: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof (which date shall be not later than the earlier of (1) the
date which is twelve (12) months after the proposed issuance date and (2) the
Letter of Credit Expiration Date (or such later date as may be agreed by the
Lenders in accordance with Section 2.01(c)(i)); (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such Issuing Bank may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the respective Issuing Bank
(w) the Letter of Credit to be amended; (x) the proposed date of amendment
thereof (which shall be a Business Day); (y) the nature of the proposed
amendment; and (z) such other matters as such Issuing Bank may require.
Additionally, the Borrower shall furnish to each Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as each such Issuing Bank or the Administrative Agent may require.

 

- 34 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless such Issuing Bank has received
written notice from any Lender, the Administrative Agent or the Borrower, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article III shall not then be satisfied, then, subject to the terms
and conditions hereof, such Issuing Bank shall, on the requested date, make an
L/C Credit Extension for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
Issuing Bank’s usual and customary business practices. Immediately upon the
making of each L/C Credit Extension, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Issuing Bank a
risk participation in such L/C Credit Extension in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such L/C Credit
Extension.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Bank may, in its sole and absolute discretion, agree to
make an L/C Credit Extension that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) or upon notice to such Issuing Bank by the Administrative
Agent or the Borrower of an Insolvency Proceeding with respect to the Borrower
or any Material Subsidiary, by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by such Issuing Bank, the Borrower shall not be required to
make a specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date (or such later date as may be agreed by the Lenders in
accordance with Section 2.01(c)(i)); provided, however, that such Issuing Bank
shall not permit any such extension if (A) such Issuing Bank has determined that
it would not be permitted, or would have no obligation at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of Section 2.01(c)(i), or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent or any Lender that one or more of
the applicable conditions specified in Section 3.02 is not then satisfied, and
in each such case directing such Issuing Bank not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, such Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment thereof.

 

- 35 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(b) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the Issuing Bank shall notify the Administrative Agent
and the Borrower thereof. Not later than 11:00 a.m. (New York City time) on the
date of any payment by such Issuing Bank under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such Issuing Bank through
the Administrative Agent in an amount equal to the amount of such drawing. If
the Borrower fails to so reimburse such Issuing Bank by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Advances to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.01 for the principal amount of
Base Rate Advances, but subject to the other conditions set forth in
Section 2.01 and the conditions set forth in Section 3.02 (other than the
delivery of a Notice of Borrowing). Any notice given by such Issuing Bank or the
Administrative Agent pursuant to this Section 2.03(b) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Lender (including the Lender acting as Issuing Bank) shall upon any
notice pursuant to Section 2.03(b)(i) make funds available to the Administrative
Agent for the account of such Issuing Bank at the Administrative Agent’s Account
in an amount equal to its Pro Rata Share of the Unreimbursed Amount not later
than 1:00 p.m. (New York City time) on the Business Day specified in such notice
by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(b)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Advance to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to such Issuing Bank.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Advances because the conditions set forth in Section 3.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at a rate
equal to the sum of (A) the Base Rate in effect from time to time, plus (B) the
Applicable Margin in effect from time to time, plus (C) 2% per annum. In such
event, each Lender’s payment to the Administrative Agent for the account of such
Issuing Bank pursuant to Section 2.03(b)(ii) shall be deemed payment in respect
of its participation in such L/C Borrowing and shall constitute an L/C Advance
from such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Lender funds its Advance or L/C Advance pursuant to this
Section 2.03(b) to reimburse such Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
drawing shall be solely for the account of such Issuing Bank.

 

- 36 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(v) Each Lender’s obligation to make Advances or L/C Advances to reimburse any
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(b), shall be irrevocable, absolute and unconditional and shall not
be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Issuing Bank, the Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse any Issuing Bank for the amount of any payment made by the
Issuing Bank under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of any Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(b) by the time
specified in Section 2.03(b)(ii), such Issuing Bank shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of such Issuing Bank submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(b)(vi) shall be conclusive absent manifest error.

(c) Repayment of Participations. (i) At any time after an Issuing Bank has made
a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(b), if the Administrative Agent receives for the account of such
Issuing Bank any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.03(b)(i) is required to be returned under any
of the circumstances described in Section 2.12 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Lender
shall pay to the Administrative Agent for the account of such Issuing Bank its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

(d) Role of Issuing Bank. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, each Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by any Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Administrative Agent nor any of the respective correspondents, participants
or assignees of such Issuing Bank shall be liable to any Lender for (i) any
action taken or omitted in

 

- 37 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Bank, the Administrative Agent, nor any
of the respective correspondents, participants or assignees of such Issuing Bank
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.03(j); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an Issuing Bank, and such Issuing Bank may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, an Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such Issuing Bank shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(e) Cash Collateral. (i) Upon the occurrence and during the continuance of any
Event of Default, at the request of the Administrative Agent, (A) if an Issuing
Bank has honored any full or partial drawing request under any Letter of Credit
and such drawing has resulted in an L/C Borrowing, or (B) if, as of the Letter
of Credit Expiration Date (or, if the expiry date of such Letter of Credit is
after the Letter of Credit Expiration Date (as may be agreed by the Lenders in
accordance with Section 2.01(c)(i)), as of such later expiry date), any Letter
of Credit for any reason remains outstanding and partially or wholly undrawn,
the Borrower shall immediately Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in an amount equal to such Outstanding Amount determined as
of the date of such L/C Borrowing or the Letter of Credit Expiration Date (or
such later date as may be agreed by the Lenders in accordance with
Section 2.01(c)(i)), as the case may be).

(ii) At the request of the Administrative Agent (the Administrative Agent hereby
agreeing to make such request upon a request from any Issuing Bank), if
(A) there is at any time a Defaulting Lender, and (B) (I) one or more Letters of
Credit are then outstanding or (II) an Issuing Bank has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing that is then outstanding, then, in any such case, the
Borrower shall immediately (x) repay to each Issuing Bank such Defaulting
Lender’s Pro Rata Share of such L/C Borrowing, together with accrued interest
thereon through the date of such repayment and (y) Cash Collateralize such
Defaulting Lender’s Pro Rata Share of the aggregate undrawn amount of all
outstanding Letters of Credit.

 

- 38 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(iii) The Borrower hereby grants to the Administrative Agent, for the benefit of
each Issuing Bank and the Lenders, a security interest in all such cash, deposit
accounts and all balances held in the Cash Collateral Account and all proceeds
of the foregoing. Upon the drawing of any Letter of Credit for which funds are
on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under Applicable Law, to reimburse each Issuing Bank.

(f) Applicability of ISP and UCP. Unless otherwise expressly agreed by an
Issuing Bank and the Borrower upon issuing an L/C Credit Extension, (i) the
rules of the ISP shall apply to each Standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each Trade Letter of Credit.

(g) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(h) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any Obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Issuing Bank hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the L/C Credit Extensions for
the account of Subsidiaries inure to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(i) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Administrative Agent on the first Business Day of each month a written report
summarizing issuance and expiration dates of L/C Credit Extensions issued during
the preceding month and drawings during such month under each Letter of Credit
and (B) to the Administrative Agent and each Lender on the first Business Day of
each calendar quarter a written report setting forth the average daily aggregate
L/C Obligations during the preceding calendar quarter of all Letters of Credit.

(j) Obligations Absolute. The obligation of the Borrower to reimburse each
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Financing Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

- 39 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit (so long as such draft or certificate
substantially complies with such terms); or any payment made by such Issuing
Bank under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it pursuant to Section 2.03(a)(iv) and,
in the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the Issuing Bank. The
Borrower shall be conclusively deemed to have waived any such claim against the
Issuing Bank and its correspondents unless such notice is given as aforesaid.

(k) Liability. The Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letter of Credit. Neither any Issuing Bank, any of its Affiliates, nor any
of its respective officers, directors, agents, employees, attorneys and advisors
shall be liable or responsible for: (i) the use that may be made of any Letter
of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith; (ii) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged;
(iii) payment by such Issuing Bank against presentation of documents that do not
comply with the terms of any Letter of Credit, including failure of any
documents to bear any reference or adequate reference to any Letter of Credit;
or (iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the Borrower shall have a claim against
such Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were primarily caused by (A) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms thereof or (B) such
Issuing Bank’s willful failure to make lawful payment under any Letter of Credit
after the presentation to it of a draft and certificates strictly complying with
the terms and conditions of any Letter of Credit. In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

 

- 40 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.04. Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders on the Final
Maturity Date the aggregate principal amount of all Advances which are then
outstanding.

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the Unused Commitments; provided
that (i) each partial reduction shall be in an aggregate amount of $2,000,000 or
an integral multiple of $1,000,000 in excess thereof and (ii) each partial
reduction shall be made ratably among the Lenders in accordance with their
respective Commitments.

(b) Termination. The Commitments shall terminate on the earlier to occur of
(A) 5:00 p.m. (New York City time) on the Final Maturity Date, (B) the
termination in full of the Commitments pursuant to Section 2.05(a), or (C) the
termination of the Commitments in accordance with Section 6.01.

(c) Termination of Defaulting Lender Commitment. Notwithstanding anything to the
contrary in this Agreement, the Borrower may, upon at least five days’ notice to
a Defaulting Lender (with a copy to the Administrative Agent), irrevocably
terminate in whole the Unused Commitment of such Lender. Such termination shall
be effective, with respect to such Lender’s Unused Commitment, on the date set
forth in such notice, provided, however, that such date shall be no earlier than
five days after receipt of such notice. Upon termination of a Lender’s
Commitment under this Section 2.05(c), the Borrower shall (x) repay to each
Issuing Bank such Defaulting Lender’s Pro Rata Share of all L/C Borrowings then
outstanding, together with accrued interest thereon through the date of such
repayment, (y) Cash Collateralize such Defaulting Lender’s Pro Rata Share of the
aggregate undrawn amount of all outstanding Letters of Credit, and (z) pay or
cause to be paid all accrued facility fees or Letter of Credit fees payable to
such Lender and all other amounts due and payable to such Lender hereunder; and,
if such Lender is an Issuing Bank, the Borrower shall pay to the Administrative
Agent for deposit an amount equal to the available amount of all Letters of
Credit issued by such Issuing Bank, and upon such payments, the obligations of
such Lender hereunder with respect to such Unused Commitment which have been
terminated shall, by the provisions hereof, be released and discharged;
provided, however, that such Lender’s rights and obligations provided in
Section 8.16 with respect to such Unused Commitment which have been terminated
shall survive such release and discharge as to matters occurring prior to such
date.

SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon at least one
Business Day’s notice in the case of Base Rate Advances and three Business Days’
notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if the notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided
that (i) each partial prepayment shall be in an aggregate principal amount of
$2,000,000 or an integral multiple of $1,000,000 in excess thereof and (ii) if
any prepayment of a Eurodollar Rate Advance is made on a date other than the
last day of an Interest Period for the Advance, the Borrower shall also pay any
amounts owing pursuant to Section 8.04(d).

 

- 41 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(b) Other Amounts. Concurrently with any prepayment of Advances under this
Section 2.06, the Borrower shall pay to the applicable Lender or Issuing Bank
all accrued fees, costs and expenses, accrued interest thereon, if any, and any
other amounts due under the Financing Documents in respect of the principal
amount of the Advances or L/C Borrowings so prepaid, including pursuant to
Section 8.04(e).

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears each Quarterly Date during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the date of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Borrower shall pay interest on (i) the unpaid and overdue
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per
annum equal at all times to 2% per annum above the rate per annum required to be
paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by Applicable Law, the amount of any interest, fee or
other amount payable by the Borrower hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid, in the case of interest, on the Type of Advance on which
such interest has accrued pursuant to clause (a)(i) or (a)(ii) above and, in all
other cases, on Base Rate Advances pursuant to clause (a)(i) above.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a Notice of
Conversion/Continuation pursuant to Section 2.11(a)(ii) or a notice of selection
of an Interest Period pursuant to the terms of the definition of “Interest
Period”, in each case from the Borrower, the Administrative Agent shall give
notice to the Borrower and each Lender of the applicable Interest Period and the
applicable interest rate determined by the Administrative Agent for purposes of
clause (a)(i) or (a)(ii) above.

 

- 42 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.08. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of the Lenders a commitment fee from the
date hereof, in the case of each Initial Lender, and from the effective date
specified in either a joinder agreement pursuant to Section 2.16 or the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender, until the Final Maturity Date, commencing on the Closing
Date, and payable quarterly in arrears on the first Business Day after the end
of each Quarterly Date and on the Final Maturity Date, at the Commitment Fee
Rate on the average daily Unused Commitment of such Lender during such fiscal
quarter; provided, however, that no commitment fee shall accrue on the Unused
Commitment of a Defaulting Lender during any period that such Lender shall be a
Defaulting Lender.

(b) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Margin for Eurodollar Rate Advances in effect from time to time
multiplied by the daily maximum amount available to be drawn under such Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit). Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each Quarterly Date, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand; provided, however, that no Letter of Credit Fee shall
accrue on the Pro Rata Share of a Letter of Credit of a Defaulting Lender during
any period that such Lender shall be a Defaulting Lender. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any payment-related Default exists, all Letter of Credit Fees
shall accrue at the Applicable Margin for Eurodollar Rate Advances plus 2%.

(c) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks, Etc. The Borrower shall pay directly to the relevant Issuing Bank for its
own account a fronting fee with respect to each Letter of Credit issued
hereunder in the amount to be agreed between the Borrower and the applicable
Issuing Bank of the L/C Obligations (whether or not such maximum amount is then
in effect under such Letter of Credit) (the “Fronting Fee”). The Fronting Fee
shall be computed on a quarterly basis in arrears and shall be due and payable
on each Quarterly Date, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrower shall, with respect to all
Letters of Credit issued at its request, pay directly to each Issuing Bank for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Issuing Bank
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(d) The Administrative Agent’s Fees. The Borrower shall pay to the
Administrative Agent for its own account such fees as may from time to time be
agreed between the Borrower and such Administrative Agent.

SECTION 2.09. Payments Generally; Pro Rata Treatment. (a) The Borrower shall
make each payment hereunder, under the Notes and under any Financing Document
owing to any Lender Party, in full, and without condition or deduction for any
counterclaim, defense,

 

- 43 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

recoupment or setoff, not later than 2:00 p.m. (New York City time) on the day
when due in Dollars to the Administrative Agent at the Administrative Agent’s
Account in immediately available funds, with payments being received by the
Administrative Agent after such time being deemed to have been received on the
next succeeding Business Day. The Administrative Agent will promptly thereafter
cause like funds to be distributed (i) if the payment by (or for the account of)
the Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties and (ii) if such payment is in
respect of any Obligation then payable hereunder to one Lender Party, to such
Lender Party for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement; provided, that with
respect to any optional or mandatory prepayment, if any Lender is a Defaulting
Lender at the time of any such prepayment, such prepayment of the Advances
shall, if the Administrative Agent so directs at the time of making such
prepayment, be applied to the Advances of other Lenders as if such Defaulting
Lender had no Advances outstanding and the outstanding Advances of such
Defaulting Lender were zero until such time as the proportion (expressed as a
fraction) of the principal amount outstanding of all Advances owed to each
Lender (including Defaulting Lenders) is equal to the Pro Rata Share of such
Lender. Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 8.07(e), from
and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender Party assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

(b) All payments under this Agreement and the other Financing Documents to the
Administrative Agent (whether for its own account or for the account of any
Lender Party) shall be made to such Administrative Agent.

(c) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party by the Borrower is not
made when due hereunder or, in the case of a Lender, under its Note or Notes, to
charge from time to time, to the fullest extent permitted by law, against any or
all of the Borrower’s accounts with such Lender Party or such Affiliate any
amount so due.

(d) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of a year of 360 days, except that interest computed by
reference to the Base Rate at times when the Base Rate is based on Scotia
Capital’s prime rate, shall be computed on the basis of a year of 365 days (or
366 days in a leap year), in each case for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

- 44 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(e) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurodollar Rate Advances to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.

(f) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

(g) If the Administrative Agent receives funds for application to the
Obligations under the Financing Documents under circumstances for which the
Financing Documents do not specify the Advances or the Facility to which, or the
manner in which, such funds are to be applied, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each Lender Party
ratably in accordance with such Lender Party’s proportionate share of the
principal amount of all outstanding Advances and the L/C Obligations then
outstanding, in repayment or prepayment of such of the outstanding Advances or
other Obligations owed to such Lender Party, and for application to such
principal installments, as the Administrative Agent shall direct; provided that
the Borrower shall not be liable to any Lender Party with respect to any such
distribution by the Administrative Agent.

(h) If any Lender Party shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise), other
than pursuant to Section 2.10, 2.12 or 2.13, as a result of an assignment
pursuant to Section 8.07, as a result of the payment of an Amendment Fee which
has been offered to or is available to all Lender Parties on the same terms or
payments made pursuant to Section 2.08(a), 2.08(b) or 2.09(a) during any period
that any Lender shall be a Defaulting Lender, (a) on account of Obligations due
and payable to such Lender Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time) of payments on account of the
Obligations due and payable to all Lender Parties hereunder and under the Notes
at such time obtained by all the Lender Parties at such time or (b) on account
of Obligations owing (but not due and payable) to such Lender Party hereunder
and under the Notes at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing to such Lender Party
at such time to (ii) the aggregate amount of the Obligations owing (but not due
and payable) to all Lender Parties hereunder and under the Notes at such time)
of payments on account of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes at such time obtained by all of the
Lender Parties at such time, such Lender

 

- 45 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

Party shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered. The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.09 may, to the fullest extent permitted by
Applicable Law, exercise all its rights of payment (including the right of
set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender Party were the direct creditor of the
Borrower in the amount of such interest or participating interest, as the case
may be.

SECTION 2.10. Illegality. Notwithstanding any other provision of this Agreement,
if the introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of such Lender to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided that, before making any such demand, such
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Eurodollar Lending
Office if the making of such a designation would allow such Lender or its
Eurodollar Lending Office to continue to perform its obligations to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.11. Interest Elections. (a) Optional. (i) The Borrower may on any
Business Day elect to Convert all or any portion of the Advances comprising the
same Borrowing from one Type into Advances of the other Type, and in the case of
Eurodollar Rate Advances, may elect Interest Periods therefor, all as provided
in this Section 2.11. The Borrower may elect different options with respect to
different portions of any Borrowing, in which case each such portion shall be
allocated ratably among the Lenders in accordance with their Commitments. At no
time shall the total number of different Interest Periods for all Eurodollar
Rate Advances outstanding exceed ten.

 

- 46 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(ii) To make an election pursuant to this Section 2.11(a), the Borrower shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) by telecopier or electronic mail (a “Notice of
Conversion/Continuation”) of the Conversion or Continuation, as the case may be,
(i) by 11:00 a.m. (New York City time) on the requested date of a Conversion
into Base Rate Advances and (ii) by 2:00 p.m. (New York City time) three
Business Days prior to a Continuation of or Conversion into Eurodollar Rate
Advances; provided, however, that any Conversion of Eurodollar Rate Advances
into Base Rate Advances shall be made only on the last day of an Interest Period
for such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b), no Conversion of any Advances shall result in more
separate Borrowings than permitted under Section 2.02(b) and each Conversion of
Advances comprising part of the same Borrowing shall be made ratably among the
Lenders in accordance with their Commitments. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (A) if different
options are being elected with respect to different portions of the relevant
Borrowing, the portions thereof that are to be allocated to each resulting
election (in which case the information to be specified pursuant to clauses
(C) and (D) shall be specified for each resulting portion); (B) the effective
date of the election made pursuant to such Notice of Conversion/Continuation,
which shall be a Business Day; (C) whether the resulting Borrowings are to be
comprised of Base Rate Advances or Eurodollar Rate Advances; and (D) if the
resulting Borrowings are to be comprised of Eurodollar Rate Advances, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Conversion/Continuation requests that the relevant Borrowing be
comprised of Eurodollar Rate Advances but does not specify an Interest Period,
the Borrower shall be deemed to have selected an Interest Period of one month.
Each Notice of Conversion/Continuation shall be irrevocable and binding on the
Borrower.

(iii) If, on the expiration of any Interest Period in respect of any Eurodollar
Rate Advances, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Advances are repaid as provided
herein, the Borrower shall be deemed to have elected to Convert such Advances to
Base Rate Advances. No Advances may be Converted into, or Continued as,
Eurodollar Rate Advances if an Event of Default has occurred and is continuing,
unless the Administrative Agent and the Required Lenders shall have otherwise
consented in writing.

(iv) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s ratable share of each election.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $2,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances to be made to it in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance shall automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.

 

- 47 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(iii) Upon the occurrence and during the continuance of any Event of Default,
(A) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (B) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

SECTION 2.12. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change (other than any change by way of imposition or increase of
reserve requirements included in the Eurodollar Rate Reserve Percentage) in or
in the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender Party of agreeing to make or of making, funding or
maintaining Eurodollar Rate Advances or of agreeing to maintain or participate
in the L/C Credit Extensions or of agreeing to make or of making or funding or
maintaining L/C Credit Extensions (excluding, for purposes of this Section 2.12,
any such increased costs resulting from (A) Taxes or Other Taxes (as to which
Section 2.13 shall govern) and (B) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender Party is organized or
has its Applicable Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, upon demand by such Lender Party (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender Party additional amounts sufficient to
compensate such Lender Party for such increased cost; provided, however, that a
Lender Party claiming additional amounts under this Section 2.12(a) agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such Lender Party, be otherwise disadvantageous to such
Lender Party. A certificate as to the amount of such increased cost, submitted
to the Borrower by such Lender Party, shall be conclusive and binding for all
purposes, absent manifest error.

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital is
increased by or based upon the existence of such Lender Party’s commitment to
lend or to participate in the making of L/C Credit Extensions hereunder and
other commitments of such type or the maintenance of or participation in the L/C
Credit Extensions (or similar contingent obligations), then, upon demand by such
Lender Party or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s commitment to lend or to participate in the L/C Credit Extensions
or to the issuance or maintenance of or participation in L/C Credit Extensions.
A certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.

 

- 48 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(c) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Required Lenders have
determined that the circumstances causing such suspension no longer exist.

SECTION 2.13. Taxes. (a) Any and all payments by the Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.09, free and clear of and
without deduction for any and all present or future withholding taxes, including
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender Party and the
Administrative Agent, (i) taxes imposed on (or measured by) its overall net
income, or any franchise taxes or similar taxes imposed for the privilege of
carrying on a business in corporate form (other than taxes imposed as a result
of entering into this Agreement or any other Financing Document and the
transactions contemplated hereby or thereby), or taxes measured by its net worth
or shareholder’s capital, by the United States, or by the jurisdiction under the
laws of which such recipient is organized or in which its Applicable Lending
Office is located, (ii) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Applicable
Lending Office of any Lender Party is located and (iii) withholding taxes
excluded pursuant to clause (e) of this Section 2.13 (all such non-excluded
taxes, including levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Covered Taxes”). If the Borrower shall be required
by law to deduct any Covered Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender Party or the Administrative Agent,
(A) the sum payable by the Borrower shall be increased as may be necessary so
that after the Borrower and the Administrative Agent have made all required
deductions (including deductions applicable to additional sums payable under
this Section 2.13) such Lender Party or the Administrative Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (B) the Borrower shall make all such deductions and
(C) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with Applicable Law.

(b) In addition, the Borrower shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performance under, or
otherwise with respect to, this Agreement or any other Financing Document, but
excluding all other U.S. federal taxes other than withholding taxes (hereinafter
referred to as “Other Taxes”). If revised disclosure regulations under
Section 6011 of the Code are issued which modify the definition of a “reportable
transaction” so that it does not include a transaction where the issuer of a
debt instrument provides an indemnity for taxes,

 

- 49 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

in addition to withholding taxes imposed on interest paid on the debt
instrument, for purposes of subsections (a) and (b) of this Section 2.13, the
terms “Covered Taxes” and “Other Taxes” shall include all such taxes (other than
any taxes described in clauses (i), (ii) and (iii) of Section 2.13(a) above),
whether or not collected by way of withholding.

(c) The Borrower shall indemnify each Lender Party and the Administrative Agent
for and hold them harmless against the full amount of Covered Taxes and Other
Taxes, and for the full amount of taxes of any kind imposed by any jurisdiction
on amounts payable under this Section 2.13, imposed on or paid by such Lender
Party or the Administrative Agent (as the case may be) and any liability
(including penalties, additions to tax, interest and reasonable expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender Party or the Administrative Agent (as
the case may be) makes written demand therefor.

(d) As soon as practicable (but in no event later than 90 days) after the date
of any payment of Covered Taxes, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment. Excluding payments
made by the Administrative Agent, in the case of any payment hereunder or under
the Notes by or on behalf of the Borrower through an account or branch outside
the United States or by or on behalf of the Borrower by a payor that is not a
United States person, if the Borrower determines that no Covered Taxes are
payable in respect thereof, the Borrower shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Covered Taxes. For purposes of subsections (d) and (e) of this
Section 2.13, the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Code.

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as requested
in writing by the Borrower (but only so long thereafter as such Lender Party
remains lawfully able to do so), provide each of the Administrative Agent and
the Borrower with two duly completed copies of (i) Internal Revenue Service Form
W-8ECI, or any successor form thereto, certifying that the payments received
from the Borrower hereunder are effectively connected with such Lender Party’s
conduct of a trade or business in the United States; or (ii) Internal Revenue
Service Form W-8BEN, or any successor form thereto, certifying that such Lender
Party is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest; or (iii) Internal Revenue Service Form W-8BEN or any successor form
thereto, together with a certificate stating that (1) the Lender Party is not a
bank for purposes of Code Section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Lender Party, pursuant to a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of that Section; (2) the Lender Party is not a 10% shareholder of
the Borrower within the meaning of Code Section 871(h)(3) or 881(c)(3)(B); and
(3) the Lender Party is not a controlled foreign corporation that is related to
the Borrower within the meaning of Code Section 881(c)(3)(C); or (iv) such other
governmental forms as may be applicable to the

 

- 50 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

Lender Party, including Forms W-8IMY or W-8EXP, which will reduce the rate of
withholding tax on payments of interest. Each Lender Party organized under the
laws of the United States that is not a corporation shall, on or prior to the
date of its execution and delivery of this Agreement in the case of each Initial
Lender Party and on the date of the Assignment and Acceptance pursuant to which
it becomes a Lender Party in the case of each other Lender Party, and from time
to time as requested in writing by the Borrower, provide each of the
Administrative Agent and the Borrower with two duly completed copies of Internal
Revenue Service Form W-9. Each Lender Party shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Lender Party (but only to the extent such Lender Party is lawfully able to do
so). Each such Lender Party shall promptly notify the Borrower at any time that
it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose). If the forms provided
by a Lender Party at the time such Lender Party first becomes a party to this
Agreement indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Covered
Taxes unless and until such Lender Party provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Covered Taxes for periods governed
by such forms; provided, however, that if, at the effective date of the
Assignment and Acceptance pursuant to which a Lender Party becomes a party to
this Agreement, the Lender Party assignor was entitled to payments under
subsection (a) of this Section 2.13 in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term
“Covered Taxes” shall include (in addition to withholding taxes that may be
imposed in the future or other amounts otherwise includable in Covered Taxes)
United States withholding tax, if any, applicable with respect to the Lender
Party assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required by the applicable
Internal Revenue Service form (or related certificate described above), that the
applicable Lender Party reasonably considers to be confidential, such Lender
Party shall give notice thereof to the Borrower and shall not be obligated to
include in such form or document such confidential information.

(f) Notwithstanding the foregoing, for any period with respect to which a Lender
Party has failed to provide the Borrower with the appropriate form described in
subsection (e) above (other than if such failure is due to a change in law
occurring after the date on which a form originally was required to be provided
or if such form otherwise is not required under subsection (e) above), such
Lender Party shall not be entitled to indemnification under subsection (a) or
(c) of this Section 2.13 with respect to Covered Taxes imposed by the United
States by reason of such failure; provided that should a Lender Party become
subject to Covered Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as such Lender Party shall
reasonably request to assist such Lender Party to recover such Covered Taxes.

(g) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.13 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office or Domestic Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender Party, be otherwise disadvantageous to such Lender Party.

 

- 51 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(h) If any Lender Party determines, in its sole discretion, that it has actually
and finally realized, by reason of a refund, deduction or credit of any Covered
Taxes paid or reimbursed by the Borrower pursuant to subsection (a) or (c) above
in respect of payments under the Financing Documents, a current monetary benefit
that it would otherwise not have obtained, and that would result in the total
payments under this Section 2.13 exceeding the amount needed to make such Lender
Party whole, such Lender Party shall pay to the Borrower, with reasonable
promptness following the date on which it actually realizes such benefit, an
amount equal to the lesser of the amount of such benefit or the amount of such
excess, in each case net of all out-of-pocket expenses in securing such refund,
deduction or credit.

SECTION 2.14. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from the Advances or
L/C Credit Extensions and/or L/C Borrowings owing to such Lender Party from time
to time, including the amounts of principal and interest payable and paid to
such Lender Party from time to time hereunder. The Borrower agrees that upon
notice by any Lender Party to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender Party to
evidence (whether for purposes of enforcement or otherwise) the Advances or L/C
Borrowings owing to, or to be made by, such Lender Party, the Borrower shall
promptly execute and deliver to such Lender Party, with a copy to the
Administrative Agent, a Note, in substantially the form of Exhibit A hereto,
payable to the order of such Lender Party in a principal amount equal to the
Advances and/or L/C Borrowings owing to, or to be made by, such Lender Party.
All references to Notes in the Financing Documents shall mean Notes, if any,
issued hereunder.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the accounts
maintained pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender Party to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.15. Use of Proceeds. The proceeds of the Advances and issuances of any
Letter of Credit shall be available (and the Borrower agrees that it shall use
proceeds of Advances made to it and each Letter of Credit issued at its request)
solely for general corporate purposes.

 

- 52 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.16. Request for Commitments. (a) Provided there exists no Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may, from time to time, request an increase in the
Facility by an amount (for all such requests) not exceeding $65,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $10,000,000, and (ii) the Borrower may make a maximum of three such requests.
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders). Each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Commitment and, if so, whether in an amount equal to, greater
than, or less than its Pro Rata Share of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to make any
increase pursuant to this Section 2.16. The Administrative Agent shall notify
the Borrower and each Lender of the Lenders’ responses to each request made
hereunder. Subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and each Issuing Bank (in its sole
discretion), the Borrower may invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

(b) If the Facility is increased in accordance with this Section 2.16, the
Administrative Agent and the Borrower shall determine the effective date (the
“Commitment Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Commitment Effective Date. As a
condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate dated as of the Commitment Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (ii) certifying that: (A) before
and after giving effect to such increase, the representations and warranties of
the Borrower contained in Article IV of this Agreement and the other Financing
Documents are true and correct on and as of the Commitment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.16, the representations and
warranties contained in Section 4.01(f) shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 5.04, (B) before and
after giving effect to such commitments, no Default exists, and (C) all
Governmental Approvals necessary for the Borrower to so increase the Facility
have been obtained, are in full force and effect. The Borrower shall prepay any
Advances outstanding on the Commitment Effective Date (and pay any additional
amounts required pursuant to Section 8.04(d)) to the extent necessary to keep
the outstanding Advances ratable with the revised Pro Rata Share arising from
any nonratable increase in the Commitment under this Section 2.16.

(c) This Section shall supersede any provisions in Section 2.09(h) and 8.01 to
the contrary.

 

- 53 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF EFFECTIVENESS

SECTION 3.01. Conditions Precedent to Closing Date. No Lender shall be required
or obligated to make any Advance, and no Issuing Bank shall be required or
obligated to make L/C Credit Extensions, in each case until the first Business
Day (the “Closing Date”) on which the following conditions precedent have been
satisfied (or waived, as evidenced by an “effective date” notice to the Borrower
from each Issuing Bank and the Administrative Agent), as determined by each
Lender and each such Issuing Bank (provided that if the Closing Date does not
occur on or before January 15, 2010, the Commitments of the Lender Parties shall
terminate on such date):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) (unless otherwise
specified), each properly executed by a Responsible Officer of the Borrower,
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Lender Parties (unless otherwise specified) and in
sufficient copies for each Agent and the Borrower (unless otherwise specified):

(i) executed counterparts of this Agreement in sufficient number for the
Administrative Agent, the Borrower and each Lender;

(ii) to the extent requested, duly executed Notes of the Borrower for the
account of each Lender that has so requested complying with the provisions of
Section 2.14;

(iii) certified copies of resolutions of the board of directors of the Borrower
approving the Transactions and the execution, delivery and performance of each
Financing Document to which the Borrower is or is to be a party, and of all
documents evidencing other necessary corporate action with respect to the
Transactions and each Financing Document to which the Borrower is or is to be a
party;

(iv) copies of a certificate of the Secretary of State of Ohio, dated on or no
earlier than 15 days before the Closing Date, certifying (A) as to a true and
correct copy of the certificate of incorporation of the Borrower and each
amendment thereto on file in such Secretary’s office and (B) that (1) such
amendments are the only amendments to such certificate on file in such
Secretary’s office, (2) the Borrower has paid all franchise taxes to the date of
such certificate and (3) the Borrower is duly formed and in good standing or
presently subsisting under the laws of the State of Ohio;

(v) copies of a certificate of the Secretary of State of each jurisdiction
(other than the jurisdiction of its formation) set forth in Schedule 3.01(a)
which shall be each jurisdiction where the Borrower conducts a material portion
of its business, on or no earlier than 30 days before the Closing Date, stating
that the Borrower is duly qualified to do business and in good standing as a
foreign corporation in such State and has filed all annual reports required to
be filed to the date of such certificate, as applicable;

 

- 54 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(vi) a certificate signed on behalf of the Borrower by its secretary or any
assistant secretary (the statements made in which certificate shall be true on
and as of the Closing Date), certifying (A) as to a true and correct copy of the
Constituent Documents of the Borrower as of the Closing Date and each amendment
to its Constituent Documents, if any, from the date on which the resolutions
referred to in Section 3.01(a)(iii) were adopted to the Closing Date, (B) the
absence of any proceeding for the dissolution or liquidation of the Borrower,
and (C) the names and true signatures of the officers of the Borrower authorized
to sign each Financing Document to which it is or is to be a party and the other
documents to be delivered hereunder and thereunder;

(vii) forecasts prepared by management of the Borrower of balance sheets, income
statements and cash flow statements of the Borrower reasonably acceptable to the
Administrative Agent on a consolidated basis for each fiscal year commencing
with the fiscal year ending December 31, 2009 through the fiscal year ending
December 31, 2012 to Lenders who agree to be bound by confidentiality and
non-disclosure agreements satisfactory to the Borrower;

(viii) legal opinions of appropriate counsel for the Borrower, as to such
matters as any Lender may reasonably request;

(ix) a certificate signed by a Responsible Officer of the Borrower to the effect
that the representations and warranties of the Borrower contained in Article IV
and each other Financing Document are true and correct on and as of the Closing
Date as though made on and as of such date both immediately before and
immediately after giving effect to the Initial Borrowing, if any; and

(x) audited Consolidated financial statements for the Borrower and its
Subsidiaries for the fiscal year ending on December 31, 2008.

(b) All Governmental Approvals and third party consents and approvals necessary
in connection with the Transactions shall have been obtained and shall be in
full force and effect, and the Administrative Agent shall have received evidence
satisfactory to it that the foregoing have been accomplished.

(c) Except for Disclosed Matters as of the date hereof, since December 31, 2008,
there shall not have occurred any Material Adverse Change.

(d) All Taxes (i) due and payable on or prior to the Closing Date in connection
with the execution, delivery, filing, recording or admissibility in evidence of
the Financing Documents or to ensure the legality, validity, enforceability or
admissibility in evidence of the Financing Documents and (ii) due and payable on
or prior to the Closing Date by the Borrower or any of its Subsidiaries in
connection with the consummation of the transactions contemplated by, and the
performance of, the Financing Documents shall, in the case of clauses (i) and
(ii) of this Section 3.01(d), have been duly paid in full.

(e) The Borrower shall have paid all accrued fees of the Administrative Agent,
the Lender Parties and the Arranger Parties and all accrued expenses of the
Administrative Agent to the extent invoiced at least three Business Days prior
to the Closing Date.

 

- 55 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.02. Conditions Precedent to Each Borrowing and L/C Credit Extension.
The obligation of each Lender to make an Advance (other than an L/C Advance made
by an Issuing Bank or a Lender pursuant to Section 2.03(a)) on the occasion of
each Borrowing (including the Initial Borrowing) to the Borrower, and the
obligation of the Issuing Bank to issue, amend to increase the principal amount
thereof or extend any Letter of Credit (other than an extension pursuant to an
Automatic Extension Letter of Credit in accordance with the original terms
thereof), shall be subject to the further conditions precedent that on the date
of such Borrowing or L/C Credit Extension, the following statements shall be
true (and each of (x) the giving of the applicable Notice of Borrowing and
(y) the acceptance by the Borrower of the proceeds of such Borrowing or Letter
of Credit shall constitute a representation and warranty by the Borrower that
both on the date of such notice and on the date of such Borrowing or issuance
such statements are true):

(a) the representations and warranties of the Borrower contained in Article IV
(except, in the case of a Borrowing other than the Initial Borrowing, clause
(e), clause (f)(ii) and the final sentence in clause (f)(i) of Section 4.01) are
true and correct on and as of such date, before and after giving effect to such
Borrowing or L/C Credit Extension and to the application of the proceeds
therefrom, as though made on and as of such date (other than as to any such
representations or warranties that, by their terms, refer to a specific date
other than the date of the Borrowing or L/C Credit Extension, in which case they
shall be true and correct as of such specific date);

(b) no Default has occurred and is continuing, or would result from such
Borrowing or L/C Credit Extension or from the application of the proceeds
therefrom; and

(c) in the case of any Advance or issuance of any Letter of Credit, in each
case, made after the Closing Date, the Closing Date has occurred.

SECTION 3.03. Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to it unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Financing Documents shall have received notice from such
Lender Party prior to the date of the Borrowing or issuance of any Letter of
Credit (as applicable) specifying its objection thereto and, in the case of a
Borrowing, such Lender Party shall not have made available to the Administrative
Agent such Lender Party’s ratable portion of such Borrowing.

 

- 56 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. The Borrower represents and
warrants to each Lender Party and each Agent as of the date hereof, as of the
Closing Date and as of the date of any Borrowing or issuance of an L/C Credit
Extension, as follows:

(a) The Borrower (i) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Ohio and (ii) has all requisite
corporate power and authority (including all Governmental Approvals) to carry on
its business as now conducted, except, in the case of clause (ii) only, where
the failure to so qualify or be so licensed, or to have such power and
authority, could not reasonably be expected to have a Material Adverse Effect.

(b) The execution, delivery and performance by it of each Financing Document to
which it is or is to be a party, and the consummation of the Transactions, are
within its corporate powers, have been duly authorized by all necessary
corporate action, and do not and will not (i) contravene its Constituent
Documents, (ii) violate any law, rule, regulation (including Regulation X of the
Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, any
material contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument binding on or affecting it or any of its properties or
(iv) except for the Liens created under this Agreement, result in or require the
creation or imposition of any Lien upon or with respect to any of its Assets,
except where, in the case of clauses (i) through (iv), the violation of any such
Constituent Documents, law, rule, regulation, permit, order, writ, judgment,
injunction, decree, determination or award, breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, or
creation or imposition of such Lien, could not be reasonably expected to have a
Material Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other third party is required for the
due execution, delivery, recordation, filing or performance by the Borrower of
any Financing Document to which it is or is to be a party, or for the
consummation of the Transactions, except (i) for the authorizations, approvals,
actions, notices and filings (the “Governmental Approvals”), all of which have
been duly obtained, taken, given or made, are in full force and effect, are held
in the name of the Borrower and are free from any conditions or requirements
that have not been satisfied, and are required to be satisfied, on or prior to
the dates as of which this representation and warranty is made or reaffirmed and
(ii) as disclosed on Schedule 4.01(c).

(d) This Agreement has been, and each other Financing Document when delivered
hereunder will have been, duly executed and delivered by it. This Agreement is,
and each other Financing Document when delivered hereunder will be, its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

- 57 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(e) There is no action, suit, investigation, litigation or proceeding, including
any Environmental Action, which has commenced against it or any of its
Subsidiaries or any of their respective properties or to its knowledge, pending
(but not yet commenced) or, to the knowledge of the Borrower, threatened against
it or any of its Subsidiaries or any of their respective properties before any
Governmental Authority that (i) except for Disclosed Matters, if adversely
determined, could reasonably be expected to have a Material Adverse Effect
(other than the matters described on Schedule 4.01(e) (the “Disclosed
Litigation”)) or (ii) affects or could reasonably be expected to affect the
legality, validity or enforceability of any Financing Document or the
consummation of the Transactions.

(f)(i) Each of the financial statements of the Borrower delivered to the
Administrative Agent pursuant to Sections 5.04(b) and 5.04(c) is true, complete
and correct in all material respects as of the date of such statement, has been
prepared in accordance with GAAP (subject, in the case of interim financial
statements, to normal year-end audit adjustments and the absence of footnotes),
and fairly presents in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries as of the date thereof.
Except (A) for Disclosed Matters or (B) as set forth in Schedule 4.01(f), since
the date of the most recent financial statements delivered under this Agreement,
no event, condition, occurrence or circumstance has existed or has occurred and
is continuing which could reasonably be expected to have a Material Adverse
Effect.

(ii) Since December 31, 2008, no Material Adverse Change has occurred, except
for Disclosed Matters.

(g) No information, exhibit or report furnished by the Borrower to the
Administrative Agent, any Arranger Party or any other Lender Party in connection
with the negotiation and syndication of the Financing Documents or the
consummation of the Transactions or pursuant to the terms of the Financing
Documents, when taken together with the information contained in the Parent’s
most recent annual report on Form 10-K (the “Form 10-K”) and in Parent’s reports
filed with the SEC under the Securities Exchange Act of 1934 subsequent to the
filing of the Form 10-K and the Borrower’s financial statements delivered
pursuant to Section 3.01(a)(xi), taken as a whole, contains (as of the date on
which such information is or was provided to the Administrative Agent, any
Arranger Party or any Lender Party, as modified or otherwise supplemented by
information so provided) any untrue statement of a material fact or omits to
state a material fact necessary to make the statements made therein, in light of
the circumstances under which they were, are or will be made, not misleading;
provided that to the extent any such information, exhibit or report was based
upon or constitutes a forecast or projection, the Borrower represents only that
such information was prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by the Borrower to be reasonable
at the time (it being understood that such forecasts or projections are subject
to significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that the Borrower makes no representation as to the
attainability of such forecasts or projections or as to whether such forecasts
or projections will be achieved or will materialize).

 

- 58 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(h) The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Advance will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock for any purpose that violates the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

(i) Neither the Borrower nor any of its Subsidiaries is an “investment company”,
as such term is defined in the 1940 Act.

(j)(i) Except as disclosed on Schedule 4.01(j) or in the Parent’s filings with
the SEC or as could not reasonably be expected to have a Material Adverse
Effect, (A) the operations and properties of the Borrower and each of its
Subsidiaries comply in all respects with all applicable Environmental Laws and
Environmental Permits, (B) all past non-compliance with such Environmental Laws
and Environmental Permits has been resolved without material ongoing obligations
or costs and (C) no circumstances exist that could reasonably be expected to
(I) form the basis of an Environmental Action against the Borrower or any of its
Subsidiaries or any of their properties or (II) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

(ii) Except as disclosed on Schedule 4.01(j) or in the Parent’s filings with the
SEC or as could not reasonably be expected to have a Material Adverse Effect,
(A) none of the properties currently or formerly owned or operated by the
Borrower or any of its Subsidiaries is listed or proposed for listing on the NPL
or on the CERCLIS or any analogous foreign, state or local list, (B) to its
knowledge, there are no and never have been any unlawful underground or
aboveground storage tanks or any unlawful surface impoundments, septic tanks,
pits, sumps or lagoons in which Hazardous Materials are being or have been
treated, stored or disposed of on any property currently owned or operated by
the Borrower or any of its Subsidiaries or on any property formerly owned or
operated by the Borrower or any of its Subsidiaries, and (C) Hazardous Materials
have not been released, discharged or disposed of on any property currently or
formerly owned or operated by the Borrower or any of its Subsidiaries.

(iii) Except as disclosed on Schedule 4.01(j) or in the Parent’s filings with
the SEC or as could not reasonably be expected to have a Material Adverse
Effect, (A) neither the Borrower nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law, and (B) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by the Borrower or any of its
Subsidiaries have been used, sold or disposed of in a manner not reasonably
expected to result in material liability to the Borrower or any of its
Subsidiaries.

(k)(i) Neither the Borrower nor any of its Subsidiaries is party to any tax
sharing agreement other than the Tax Allocation Agreement. Insofar as then
required thereunder, all amounts due and payable by the Borrower or any of its
Subsidiaries under the Tax Allocation Agreement have been paid, and all amounts
due and payable to the Borrower or any of its Subsidiaries under any tax sharing
agreement have been received (including amounts by way of compensation for the
use of tax benefits), except as could not reasonably be expected to have a
Material Adverse Effect.

 

- 59 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(ii) The Borrower has, and each of its Subsidiaries has, filed, caused to be
filed or been included in all tax returns (federal, state, local and foreign)
required to be filed and has paid all taxes shown thereon to be due, together
with applicable interest and penalties, except to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

(l) All property and general liability insurance maintained by or on behalf of
the Borrower and its Subsidiaries as of the Closing Date is in full force and
effect and all premiums that are due and owed have been duly paid, except where
the failure to pay could not reasonably be expected to have a Material Adverse
Effect.

(m) No Default has occurred and is continuing.

(n) The proceeds of Advances, and Letters of Credit shall be issued, solely for
general corporate purposes of the Borrower and, in the case of Letters of
Credit, its Subsidiaries.

(o) Neither the Borrower nor any Subsidiary of the Borrower is (i) a Sanctioned
Person, (ii) has more than 10% of its assets in Sanctioned Entities, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities. The proceeds of
any Advance will not be used and have not been used, and no Letter of Credit
will be used and has been used, to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or
Sanctioned Entity.

(p) As of the date hereof, the Borrower does not have any Subsidiary, except MP
Environmental Funding LLC, which directly owns Assets, including any deposit or
securities accounts, with a book value in excess of $150,000,000 in the
aggregate. MP Environmental Funding LLC is a SPC.

ARTICLE V

COVENANTS

SECTION 5.01. Affirmative Covenants. The Borrower covenants and agrees that on
and after the date hereof and until the Notes, together with all accrued
interest thereon, fees and all other Senior Unsecured Debt Obligations (other
than contingent indemnification obligations not yet due and payable) are paid in
full and all Commitments and each Letter of Credit shall have terminated, it
will:

(a) Compliance with Laws. Comply, and cause each of its Subsidiaries to comply,
with all Applicable Laws, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

- 60 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(b) Compliance with Environmental Laws. Except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (i) comply, and
cause each of its Subsidiaries and all lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits, (ii) obtain and renew, and cause each of its Subsidiaries
to obtain and renew, all Environmental Permits necessary for its operations and
properties and (iii) conduct, and cause each of its Subsidiaries to conduct, any
required investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action, necessary to remove and clean up all
Hazardous Materials from any of its properties required under any Environmental
Law.

(c) Payment of Taxes, Etc. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, pay and discharge, and
cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, all taxes, assessments and governmental charges or levies
imposed upon it or upon its property; provided that neither the Borrower nor any
of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is the subject of a Contest.

(d) Insurance. Maintain, and cause each of its Subsidiaries to maintain,
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates.

(e) Preservation of Corporate Existence, Etc. Except as could not reasonably be
expected to have a Material Adverse Effect, preserve and maintain, and cause
each Material Subsidiary to preserve and maintain, its existence, legal
structure, rights (charter or statutory), permits, licenses, approvals,
franchises and privileges in the jurisdiction of its formation and in each other
jurisdiction in which the conduct of its business requires it to so qualify;
provided, however, that the Borrower and any Subsidiary may consummate any
merger or consolidation permitted under Section 5.02(b).

(f) Visitation Rights. At any reasonable time during normal business hours and
from time to time as may be reasonably desired by any of the Administrative
Agent or Lender Parties (provided that unless a Default shall have occurred and
be continuing, such visits should be limited to twice per year), at the
Borrower’s reasonable cost and expense, permit the Administrative Agent or any
Lender Party, or any agents or representatives thereof, to examine and make
copies of and abstracts from its records and books of account of, and visit the
properties of, the Borrower and its Subsidiaries, and to discuss the affairs,
finances and accounts of the Borrower and any of its Subsidiaries with any of
their officers or directors and with their independent certified public
accountants; provided that in the case of any discussion or meeting with the
independent public accountants, only if the Borrower has been given the
opportunity to participate in such discussion.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account in accordance with GAAP in effect from time to time.

(h) Maintenance of Properties, Etc. Other than as mandatorily required by
Applicable Law or to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect, operate, maintain and preserve, and
cause each Material Subsidiary to

 

- 61 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

operate, maintain and preserve, all of its properties (other than any such
properties as are immaterial or non-essential to the conduct of business by the
Borrower and the Material Subsidiaries, taken as a whole) that are used or
useful in the conduct of its business in good working order and condition
(ordinary wear and tear excepted) in accordance with prudent practices then
being utilized in the merchant, non-regulated power generation industry and in
accordance with Applicable Laws (including Environmental Laws) in all material
respects.

(i) Transactions with Affiliates. Other than as may be required by the Federal
Power Act, as amended, or any rule or regulation issued by the FERC, conduct,
and cause each of its Subsidiaries to conduct, all transactions with any of the
Affiliates of the Borrower on terms that are fair and reasonable and no less
favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower. It is expressly acknowledged and agreed that notwithstanding anything
to the contrary herein, the Borrower shall not through its participation in the
Allegheny Money Pool make any loan or have outstanding any loans to the Parent,
any of its Subsidiaries or any Affiliate participating in the Allegheny Money
Pool. Without prejudice to the foregoing, the following transactions shall be
deemed to be in compliance with this Section 5.01(i): (A) any agreements made by
the Borrower to supply power to serve PEC’s West Virginia jurisdictional load,
(B) transactions that provide for the purchase or sale of Property or services
at cost that are entered into with any services company that is an Affiliate of
the Company in accordance with the order of applicable Governmental Authorities,
(C) any transaction authorized under a tariff or rate schedule which has been
approved by the FERC or performed in accordance with FERC orders, (D) any Asset
sales, leases, transfers, swaps, exchanges or other dispositions (including in
respect of full or partial ownership percentages of transmission lines,
generating facilities, generating equipment and related contract rights in power
purchase agreements, leases, licenses, permits and other Assets) permitted by
Section 5.02(c), (E) customary sale and servicing transactions with an SPC
pursuant to, and in accordance with the terms of, a Permitted Securitization,
(F) any recourse, repurchase, hold harmless, indemnity or similar obligations of
the Borrower in respect of Permitted Securitizations, (G) any Performance
Guarantees in connection with permitted Project Finance Debt, and (H) any
interconnection agreement and interchange agreements entered into with any
Affiliate of the Borrower. For the avoidance of doubt, any contracts or
arrangements listed on Schedule 5.01(i) to which the Borrower or any Subsidiary
is a party (and any amendments thereto, renewals or replacements thereof on
substantially the same terms as determined in good faith by a Responsible
Officer of the Borrower or any Subsidiary of the Borrower that is a party
thereto) shall be deemed to comply with this Section 5.01(i) except to the
extent that any Governmental Authority determines that any such contract is not
in conformance with Applicable Law and such non-conforming contract is not on
terms described in the first sentence of this Section 5.01(i).

SECTION 5.02. Negative Covenants. The Borrower covenants and agrees that on and
after the date hereof and until the Notes, together with all accrued interest
thereon, fees and all other Senior Unsecured Debt Obligations (other than
contingent indemnification obligations not yet due and payable) are paid in full
and all Commitments and each Letter of Credit shall have terminated, the
Borrower will not, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any Material
Subsidiary to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its

 

- 62 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

properties of any character (including accounts) whether now owned or hereafter
acquired, or sign or file or suffer to exist, or permit any Material Subsidiary
to sign or file or suffer to exist, under the Uniform Commercial Code of any
jurisdiction, a financing statement that names the Borrower or any Material
Subsidiary as debtor, or sign or suffer to exist, or permit any Material
Subsidiary to sign or suffer to exist, any security agreement authorizing any
secured party thereunder to file such financing statement, except:

(i) any Liens (A) created pursuant to the Financing Documents (including
Section 2.03(e)) and any refinancing, refunding, extension, renewal or
replacement (without increase in the principal amount) of such Debt with respect
to all Senior Unsecured Debt Obligations or (B) securing Debt outstanding as of
the date hereof under the First Mortgage Bonds and the Pollution Control Bonds,
or any refinancing, refunding, extension, renewal or replacement (without
increase in the principal amount) of such Debt described in this clause (B);

(ii) Permitted Liens;

(iii) Liens existing on the date hereof and described on Schedule 5.02(a);

(iv) purchase money Liens upon or in real property, physical assets or equipment
acquired or held by the Borrower or any Material Subsidiary in the ordinary
course of business to secure the purchase price of such real property, physical
assets or equipment or to secure Debt incurred by the Borrower or any Material
Subsidiary solely for the purpose of financing the acquisition, construction or
improvement of any such real property, physical assets or equipment to be
subject to such Liens, or Liens existing on any such real property, physical
assets or equipment at the time of acquisition (other than any such Liens
created in contemplation of such acquisition that do not secure the purchase
price), or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount; provided, however, that (A) such Lien is incurred and
the Debt secured thereby is created prior to or within 90 days after the
acquisition, completion of construction or completion of improvement thereof (as
applicable), (B) no such Lien shall extend to or cover any property, physical
assets or equipment other than the real property, physical assets or equipment
being acquired, constructed or improved, or any proceeds thereof, and (C) the
aggregate principal amount of the Debt secured by Liens permitted by this clause
(iv) shall not exceed, when combined with all Capitalized Leases on Assets
permitted pursuant to Section 5.02(a)(v), at any time outstanding $250,000,000;

(v) Liens arising in connection with Capitalized Leases in an aggregate
principal amount, when combined with Debt secured by Liens permitted pursuant to
Section 5.02(a)(iv), not to exceed $250,000,000 at any time outstanding;
provided that no such Lien shall extend to or cover any Assets other than the
Assets subject to such Capitalized Leases and proceeds thereof;

(vi) Liens on cash or Cash Equivalents (A) deposited in margin accounts with or
on behalf of futures contract brokers or paid over to other contract
counterparties or (B) pledged or deposited as collateral to a contract
counterparty to secure obligations

 

- 63 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

with respect to (1) contracts (other than for Debt) for commercial and trading
activities in the ordinary course of business for the purchase, transmission,
distribution, sale, storage, lease or hedge of any energy related commodity or
(2) Hedge Agreements entered into for non-speculative purposes;

(vii) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Material Subsidiary; provided that
such Liens were not created in contemplation of such merger or consolidation and
do not extend to any Assets other than those of the Person merged into or
consolidated with the Borrower or such Material Subsidiary;

(viii) Liens granted by the Borrower or any Material Subsidiary in favor of a
commercial trading counterparty, a futures contract broker or other contract
counterparty on accounts receivable arising under, commodities covered by, other
obligations owed to, and other rights of the Borrower or such Material
Subsidiary, in each case, under any contract (other than for Debt) entered into
in the ordinary course of business in connection with commercial and trading
activities (including any netting agreement) to secure the Borrower’s or such
Material Subsidiary’s obligations under such contract; provided that such Liens
are granted in the ordinary course of business and, when granted, do not secure
obligations which are past due;

(ix) Liens granted on cash or Cash Equivalents to defease Debt of the Borrower
or any of its Subsidiaries;

(x) Liens granted on cash or Cash Equivalents constituting proceeds from any
sale or disposition of Assets that is not prohibited by Section 5.02(c)
deposited in escrow accounts to secure Debt that may be deemed to arise as a
result of agreements of the Borrower or any Material Subsidiary providing for
indemnification, adjustment of purchase price or any similar obligations, in
each case, incurred in connection with the sale or disposition of any business,
Assets or Equity Interests in any Subsidiary of the Borrower consummated not in
contravention of the terms of Section 5.02(c) in an amount not to exceed with
respect to any such sale or disposition the amount of gross proceeds received by
the Borrower in connection with such sale or disposition;

(xi) the replacement, extension or renewal of any Lien permitted by clause
(iii), (iv), (v) or (vii) above or clause (xiv) below upon or in the same
property theretofore subject thereto;

(xii) Liens securing the issuance of First Mortgage Bonds issued after the date
hereof in accordance with the terms and conditions of the First Mortgage Bond
Indenture (as in effect on the date hereof), provided that the principal amount
of First Mortgage Bonds issued under the First Mortgage Bond Indenture
(including those issued prior to the date hereof) shall not exceed $750,000,000
in the aggregate;

(xiii) Liens securing any tax exempt financing permitted to be incurred by the
Borrower or any of its Subsidiaries to finance the acquisition, construction,
installation or improvement of any capital or operating Assets of the Borrower
or any of its Subsidiaries

 

- 64 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(or refinancings, extensions, renewals, replacements of any of the foregoing for
the same or lesser amount); provided that the Liens shall not extend to or cover
any property, physical asset or equipment other than such operating or
capital Asset that is being acquired, constructed, installed or improved and
other immaterial related Assets;

(xiv) in addition to the other Liens permitted by this Section 5.02(a), Liens on
Assets securing Debt with an aggregate outstanding principal or face amount not
to exceed at any time 15% of Consolidated Net Tangible Assets;

(xv) Liens on Receivables incurred in connection with a Permitted
Securitization; and

(xvi) Liens on Assets arising in connection with any Project Finance Debt;
provided that no such Lien shall extend to or cover any Assets other than the
Assets subject to such Project Financing Debt (including Liens on revenues,
proceeds and other customary ancillary Assets associated with such Project
Finance Debt and on Equity Interests or other Investments in any Subsidiary
incurring Project Finance Debt or owning Equity Interests in any Subsidiary
incurring Project Finance Debt).

(b) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

(i) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower so long as the Borrower is the surviving Person following such merger
or consolidation;

(ii) any Subsidiary of the Borrower may merge into or consolidate with another
Subsidiary of the Borrower; provided that if any such Subsidiary is a Material
Subsidiary or a direct or indirect wholly owned Subsidiary of the Borrower, the
surviving Person following such merger or consolidation shall be a Material
Subsidiary or a direct or indirect wholly owned Subsidiary of the Borrower, as
the case may be;

(iii) in connection with any sale, transfer or other disposition permitted under
Section 5.02(c) (other than Section 5.02(c)(iii)), any Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it;

(iv) in connection with any acquisition not prohibited under Section 5.02(d),
any Subsidiary of the Borrower may merge or consolidate into the Borrower;

(v) the Borrower may merge into or otherwise consolidate with another Person if
either (A) the Borrower is the surviving entity or (B) (1) the surviving entity
is organized or existing under the laws of the United States, any state thereof
or the District of Columbia, (2) the surviving entity assumes all of the
Borrower’s Obligations under the Financing Documents pursuant to agreements
reasonably satisfactory to the Administrative Agent and (3) any class of
non-credit enhanced long-term senior unsecured debt issued by the surviving
entity immediately following such merger or consolidation shall be at least
“BBB-” by S&P and “Baa3” by Moody’s;

 

- 65 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default.

(c) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any Assets or grant any option or other right to purchase, lease or otherwise
acquire any Assets (other than to the Borrower) other than:

(i) the sale, transfer, lease or other disposition of or grant of any option or
other right to purchase, lease or otherwise acquire power, capacity, the right
to transmit electricity or natural gas, fuel, fuel storage and processing,
energy attributes and other products and services and Cash Equivalents in the
ordinary course of business and any sale, lease or other disposition of or grant
of any option or other right to purchase, lease or otherwise acquire damaged,
surplus, worn-out or obsolete Assets in the ordinary course of business;

(ii) the sale, transfer or other disposition of or grant of any option or other
right to purchase, lease or otherwise acquire any Emissions Credits in the
ordinary course of business or otherwise;

(iii) transactions permitted under Section 5.02(b);

(iv) sales, transfers, leases or other dispositions of Assets or Equity
Interests among the Borrower and its Subsidiaries;

(v) sales, transfers, leases or other dispositions of, or grant of any option or
other right to purchase, lease or otherwise acquire, other immaterial Assets
(other than Equity Interests in, or Debt or other Obligations of, any
Subsidiary) in the ordinary course of business and on reasonable terms, if no
Default exists at the time of such sale, transfer or other disposition or grant
of any option or other right to purchase, lease or otherwise acquire;

(vi) sales or transfers of Equity Interests in the Parent to any Plan;

(vii) Intentionally Omitted;

(viii) to the extent constituting a transfer or other dispositions of Assets
(a) the payment of dividends on the common equity of the Borrower or any
Subsidiary in additional shares of common equity, (b) the payment of cash
dividends on the common equity of any Subsidiary to its parent; and (c) so long
as no Default or Event of Default exists or would exist immediately before or
after giving effect thereto, the payment of cash dividends on the common equity
of the Borrower;

 

- 66 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(ix) sales, leases, transfers or other dispositions of Receivables in connection
with a Permitted Securitization; and

(x) the sale, lease, transfer or otherwise disposition of any Assets to any
Person other than the Borrower and its Subsidiaries, in an amount not to exceed
(A) 15% of the value of all Assets of the Borrower and its Subsidiaries in any
Fiscal Year and (B) 25% of such value in the aggregate.

(d) Investments in Other Persons. Make or hold, or permit any Material
Subsidiary to make or hold, any Investment in any Person, except Investments
related to the business and operations of the Borrower or any of its
Subsidiaries, including, but not be limited to, Investments in Assets or other
Persons that are part of or engaged in lines of business that are related to the
generation, transmission or distribution of electric power. Except as provided
in Section 5.01(i) nothing in this Agreement shall restrict the Borrower from
investing in the Allegheny Money Pool.

(e) Payment Restrictions Affecting the Borrower’s Subsidiaries. Enter into,
incur or permit to exist any agreement or other arrangement that prohibits or
restricts the ability of any of its Material Subsidiaries to declare or pay any
dividend or other distribution in respect of its Equity Interests, make loans or
advances to, the Borrower; provided that the foregoing shall not apply to
restrictions and conditions imposed by (A) Applicable Law, (B) the Financing
Documents, (C) the terms of any Debt outstanding on the date hereof or any
refinancing, refunding, extension, renewal or replacement of such Debt, (D) any
agreement in effect with respect to any Subsidiary at the time such Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (E) any negative pledge incurred or provided in favor of any holder of
Debt permitted to be secured under Section 5.02(a)(iv), solely to the extent any
such negative pledge relates to the property financed by or subject of such Debt
or any refinancing, refunding, extension, renewal or replacement of such Debt,
(F) any agreement for the sale or disposition of Assets permitted under
Section 5.02(c), provided that such restrictions and conditions apply only to
the Asset that is to be sold or the proceeds thereof, (G) any trading, netting,
operating, construction, service, supply, purchase, sale or similar agreement to
which the Borrower or any of its Subsidiaries is a party, entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the Assets of the Borrower or such Subsidiary that are the
subject of that agreement, the payment rights arising thereunder and/or the
proceeds thereof and not of any other Asset of the Borrower or such Subsidiary
or the Assets of any other Subsidiary, (H) customary provisions restricting
subletting or assignment of leases or customary provisions in other agreements
that restrict assignment of such agreements or rights thereunder, which
restrictions, when taken as a whole, as determined in good faith by a
Responsible Officer of the Borrower, are no more restrictive than any similar
restrictions in effect on the Closing Date, (I) any such restrictions or
limitations contained in any other agreement in effect on the Closing Date and
any amendments, modifications, restatements, renewals or replacements thereof
that are not materially more restrictive, taken as a whole, as determined in
good faith by a Responsible Officer of the Borrower, than the restrictions or
limitations in effect on the Closing Date, (J) any such restrictions or
limitations contained in the Parent Credit Agreement, the First Mortgage Bond
Indenture, any agreements related to the Pollution Control Bonds or any
refinancing, refunding, extension, renewal or replacement of such Debt but
solely to the extent

 

- 67 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

that such restrictions or limitations are contained in the agreement evidencing
the relevant Pollution Control Bonds, First Mortgage Bonds, or Parent Credit
Agreement, of any refinancing, refunding, extension, renewal or replacement of
such Debt, as of the date such debt was incurred, (K) customary restrictions and
conditions contained in agreements relating to a Permitted Securitization and
(L) any restrictions or limitations contained in any Debt incurred in connection
with the refinancing or replacement of the Medium Term Notes and in any future
financing of any pollution control bonds.

(f) Hedge Agreements. Enter into or permit any Material Subsidiary to enter
into, any Hedge Agreement except (i) Hedging Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Material Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any Material Subsidiary), and (ii) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Material Subsidiary.

SECTION 5.03. Financial Covenant. The Borrower covenants and agrees that on and
after the date hereof and until the Notes, together with all accrued interest
thereon, fees and all other Senior Unsecured Debt Obligations (other than
contingent indemnification obligations not yet due and payable) are paid in full
and all Commitments and each Letter of Credit shall have terminated, it will not
permit the ratio of (a) Consolidated Debt, to (b) Total Capitalization, to
exceed as of the last day of each March, June, September and December, 0.65 to
1.00.

SECTION 5.04. Reporting Covenants. The Borrower covenants and agrees that until
the Notes, together with all accrued interest thereon, fees and all other Senior
Unsecured Debt Obligations are paid in full and all Commitments and each Letter
of Credit shall have terminated, the Borrower will furnish to the Administrative
Agent and each Lender Party (it being understood that delivery to the
Administrative Agent for posting by the Administrative Agent of each of the
following items on a electronic website shall constitute delivery to each Lender
Party by the Borrower, and the Administrative Agent hereby agrees to post on an
electronic website or otherwise distribute to the Lender Parties any such item
delivered by the Borrower to the Administrative Agent):

(a) Default Notices. As soon as possible and in any event within five Business
Days after any Responsible Officer of the Borrower becomes aware of the
occurrence of any Default continuing on the date of such statement, a statement
of a Responsible Officer of the Borrower setting forth the details of such
Default or event, development or occurrence and, in each case, the actions, if
any, which the Borrower has taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries including therein a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and Consolidated statement of income and a Consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by a report that is unqualified or is otherwise reasonably
acceptable to

 

- 68 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

the Required Lenders of Deloitte & Touche LLP (or such other independent public
accountants of recognized standing acceptable to the Required Lenders), together
with (i) a certificate of such accounting firm stating that in the course of the
regular audit of the business of the Borrower and its Subsidiaries, which audit
was conducted by such accounting firm in accordance with generally accepted
auditing standards, nothing has come to such accounting firm’s attention that
would cause it to believe that the Borrower has failed to comply with the
covenant set forth in Section 5.03, (ii) a schedule in form satisfactory to the
Administrative Agent of the computations prepared by the Borrower and used by
such accounting firm in determining, as to the fourth quarter of such Fiscal
Year, compliance with the covenant contained in Section 5.03, provided that in
the event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP as in effect as of the Closing Date and (iii) a
certificate of the treasurer, assistant treasurer or other financial officer of
the Borrower (reasonably acceptable to the Administrative Agent) stating that no
Default has occurred and is continuing or, if a default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto.

(c) Quarterly Financials. As soon as available and in any event within 60 days
after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and a Consolidated statement of cash flows of the Borrower and its
Subsidiaries for the year to date ended as of such fiscal quarter and a
Consolidated statement of income for the period commencing at the end of the
previous fiscal quarter and ending with the end of such fiscal quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by the
treasurer, assistant treasurer or other financial officer of the Borrower
(reasonably acceptable to the Administrative Agent) of the Borrower as having
been prepared in accordance with GAAP, together with (i) a certificate of said
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower has taken and proposes to take with respect thereto and
(ii) a schedule in form satisfactory to the Administrative Agent of the
computations used by the Borrower in determining compliance with the covenant
contained in Section 5.03, provided that in the event of any change in GAAP used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to GAAP as in
effect as of the Closing Date.

(d) Additional Material Subsidiaries. As soon as available, but in no event
later than five Business Days after any Responsible Officer of the Borrower
becomes aware of the same, any Subsidiary becoming a Material Subsidiary.

(e) Other Information. Such other information respecting the business or
properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
Party acting through the Administrative Agent may from time to time reasonably
request.

 

- 69 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events, conditions or
occurrences (each, an “Event of Default”) shall occur and be continuing:

(a)(i) the Borrower shall fail to pay any principal of any Advance or any L/C
Obligation when the same shall become due and payable or (ii) the Borrower shall
fail to pay any interest on any Advance or any L/C Obligation, or the Borrower
shall fail to make any other payment under any Financing Document, in each case
under this clause (ii) within three Business Days after the same becomes due and
payable hereunder or under any other Financing Document; or

(b) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrower herein, in any other Financing
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in any of Section 5.01(e), 5.02, 5.03 or 5.04(a); or

(d) the Borrower shall fail to perform or observe any other covenant or
agreement (not specified in Section 6.01(a) or 6.01(c) above) contained in any
Financing Document on its part to be performed or observed and such failure
shall remain unremedied for 30 days after the date on which a Responsible
Officer of the Borrower becomes aware of such failure; or

(e)(i) the Borrower or any Material Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Debt (other than Debt under the
Financing Documents or Debt which is subject to Contest) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) or with respect to any Hedge Agreement with an Agreement Value of
more than $40,000,000 either individually or in the aggregate or (B) fails to
observe or perform any other agreement or condition relating to any such Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause (1) such Debt to have been demanded, become due, repurchased,
prepaid, defeased or redeemed (automatically or otherwise), (2) an offer to
repurchase, prepay, defease or redeem such Debt to have been made, prior to its
stated maturity, or (3) cash collateral in respect thereof to have been
demanded; or (ii) there occurs under any Hedge Agreement an Early Termination
Date (as defined in such Hedge Agreement) resulting from (A) any event of
default under such Hedge Agreement as to which the Borrower or any Material
Subsidiary is the Defaulting Party (as defined in such Hedge Agreement) or
(B) any Termination Event (as so defined) under such Hedge Agreement as to which
the Borrower or any Material Subsidiary is an Affected Party (as defined in such
Hedge Agreement) and, in either event, the termination value owed by the
Borrower or any Material Subsidiary as a result thereof is greater than the
$40,000,000 either individually or in the aggregate; or

 

- 70 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(f) any Insolvency Proceeding shall occur with respect to the Borrower or any
Material Subsidiary; or

(g) there is entered against the Borrower or any Material Subsidiary (i) any
final judgment or order for the payment of money in an amount exceeding
$40,000,000 either individually or in the aggregate (to the extent not covered
by independent third-party insurance by an insurer that is rated at least “A” by
A.M. Best Company and such coverage is not the subject of a bona fide dispute),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in the case of (i) or (ii), (A) enforcement proceedings are
commenced by any creditor upon such judgment or order and such proceedings are
not stayed within 10 Business Days, or (B) there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(h) there occurs any Change of Control; or

(i) as a result of or in connection with an ERISA Event with respect to a Plan,
the Borrower or any of its Subsidiaries or any ERISA Affiliate has incurred or
is reasonably expected to incur liability in an amount exceeding, in the
aggregate with any amounts applicable under clauses (j) and (k) of this
Section 6.01, $40,000,000; or

(j) the Borrower or any of its Subsidiaries or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower, its Subsidiaries and the ERISA Affiliates as Withdrawal Liability
(determined as of the date of such notification), exceeds, in the aggregate with
any amounts applicable under clauses (i) and (k) of this Section 6.01,
$40,000,000, or requires payments exceeding $40,000,000 per annum;

(k) the Borrower or any of its Subsidiaries or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, and as a result of such reorganization or termination the aggregate
annual contributions of the Borrower, its Subsidiaries and the ERISA Affiliates
to all Multiemployer Plans that are then in reorganization or being terminated
have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
amount exceeding, in the aggregate with any amounts applicable under clauses
(i) and (j) of this Section 6.01, $40,000,000; or

(l) any Financing Document shall cease, for any reason, to be in full force and
effect, or the Borrower shall so assert in writing or shall disavow any of its
obligations thereunder;

 

- 71 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or any part of the Commitments of each Lender Party and the
obligation of each Lender Party to make Advances (other than an Advance by the
Lenders pursuant to Section 2.03(b)) and of the Issuing Banks to make L/C Credit
Extensions to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare all or any part of the Notes, all interest
thereon and all other amounts payable under this Agreement and the other
Financing Documents owing to the Lenders to be forthwith due and payable,
whereupon the Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided that upon the occurrence of any Event of Default described in
Section 6.01(f), (1) the Commitments of each Lender Party and the obligation of
each Lender Party to make Advances (other than a Advance by the Lenders pursuant
to Section 2.03(b)) and of the Issuing Banks to make L/C Credit Extensions shall
automatically be terminated and (2) the Notes, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower, and the obligation of the Borrower to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case, without further act of the Administrative Agent or any Lender.

SECTION 6.02. Actions in Respect of Letters of Credit upon Default. If any Event
of Default shall have occurred and be continuing, the Administrative Agent may,
or shall at the request of the Required Lenders, irrespective of whether it is
taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon demand the Borrower will, Cash
Collateralize, for deposit in the Cash Collateral Account, an amount equal to
the Outstanding Amount of all L/C Obligations. If at any time the Administrative
Agent determines that any Cash Collateral is subject to any right or claim of
any Person other than the Administrative Agent and the Lender Parties or that
the Cash Collateral is less than the Outstanding Amount of all L/C Obligations,
the Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent additional Cash Collateral to be deposited and held in the
Cash Collateral Account, in an amount equal to the excess of (a) such aggregate
Outstanding Amount of all L/C Obligations over (b) the total amount of Cash
Collateral that the Administrative Agent determines to be free and clear of any
such right and claim.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01. Authorization and Action. (a) Each Lender Party hereby appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Financing Documents as are delegated to the Administrative Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
the Financing Documents (including enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall

 

- 72 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lender Parties and all holders
of Notes; provided, however, that the Administrative Agent shall not be required
to take any action that exposes the Administrative Agent to personal liability
or that is contrary to this Agreement or Applicable Law. The Administrative
Agent agrees to give to each Lender Party prompt notice (including matters
disclosed in writing to the Administrative Agent as described in clause (b) of
the definition of “Disclosed Matters”) of each notice given to it by the
Borrower or any other Person pursuant to the terms of this Agreement or any
other Financing Documents.

SECTION 7.02. Reliance, Etc. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with the Financing
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing: (a) the Administrative
Agent may treat the payee of any Note as the holder thereof until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by the Lender Party that is the payee of such Note, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (b) the
Administrative Agent may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected in good
faith by it and shall not be liable for any action taken or omitted to be taken
in good faith by it in accordance with the advice of such counsel, accountants
or experts; (c) the Administrative Agent makes no warranty or representation to
any Lender Party and shall not be responsible to any Lender Party for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Financing Documents; (d) the Administrative Agent shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of any Financing Document on the
part of the Borrower or to inspect the property (including the books and
records) of the Borrower (except to confirm receipt of items expressly required
to be delivered to the Administrative Agent in Article III); (e) the
Administrative Agent shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Financing Document or
any other instrument or document furnished pursuant thereto; and (f) the
Administrative Agent shall incur no liability under or in respect of any
Financing Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telegram, telecopy or telex) reasonably
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 7.03. Scotia Capital, Union Bank and Affiliates. With respect to its
commitments, if any, to make loans pursuant to its Commitment, the Advances made
by it, the L/C Credit Extensions and the Notes issued to it, Scotia Capital and
Union Bank shall have the same rights and powers under the Financing Documents
as any other Lender and may exercise the same as though it were not the
Administrative Agent or an Arranger Party, as applicable; and the terms “Lender”
or “Lenders”, shall, unless otherwise expressly indicated, include each of
Scotia Capital and Union Bank, in its individual capacity, as applicable. Scotia
Capital and Union Bank and their respective Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage

 

- 73 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

in any kind of business with, the Borrower, any Subsidiary of the Borrower and
any Person that may do business with or own securities of the Borrower or any
such Subsidiary, all as if Scotia Capital and Union Bank were not the
Administrative Agent or an Arranger Party, as applicable, and without any duty
to account therefor to the Lender Parties.

SECTION 7.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon the Administrative Agent, any
Arranger Party or any other Lender Party, and based on the financial statements
referred to in Sections 3.01 and 5.04 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Financing Documents to which it is a party.
Each Lender Party also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger Party or any other Lender
Party and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Financing Documents to which it is a
party.

SECTION 7.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Administrative Agent (to the extent not promptly reimbursed by the Borrower and
without limiting its obligation to do so) from and against such Lender’s Pro
Rata Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent acting in such capacity in any way relating to or arising
out of the Financing Documents or any action taken or omitted by the
Administrative Agent acting in such capacity under the Financing Documents
(collectively, the “Indemnified Costs”); provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting directly
and primarily from the Administrative Agent’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its Pro Rata Share
of any costs and expenses (including reasonable fees and expenses of counsel)
payable by the Borrower under Section 8.04, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrower. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.

(b) Each Lender severally agrees to indemnify each Issuing Bank (to the extent
not promptly reimbursed by the Borrower and without limiting its obligation to
do so) from and against such Lender’s Pro Rata Share of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in its capacity as such
in any way relating to or arising out of the Financing Documents or any action
taken or omitted by such Issuing Bank under the Financing Documents (including
the issuance or transfer of, or payment or failure to pay under, any Letter of
Credit); provided that no Lender Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting directly and primarily from such
Issuing Bank’s gross negligence or willful misconduct as found in a final,

 

- 74 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender agrees to reimburse such Issuing Bank promptly
upon demand for its Pro Rata Share of any costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) payable by the Borrower
under Section 8.04, to the extent that such Issuing Bank is not promptly
reimbursed for such costs and expenses by the Borrower.

(c) The failure of any Lender to reimburse the Administrative Agent, any
Arranger Party or any Issuing Bank, as the case may be, promptly upon demand for
its Pro Rata Share of any amount required to be paid by the Lender Parties to
the Administrative Agent, any Arranger Party or any Issuing Bank, as the case
may be, as provided herein shall not relieve any other Lender Party of its
obligation hereunder to reimburse the Administrative Agent, any Arranger Party
or any Issuing Bank, as the case may be, for its Pro Rata Share of such amount,
but no Lender Party shall be responsible for the failure of any other Lender
Party to reimburse the Administrative Agent, any Arranger Party or any Issuing
Bank, as the case may be, for such other Lender Party’s Pro Rata Share of such
amount. Without prejudice to the survival of any other agreement of any Lender
Party hereunder, the agreement and obligations of each Lender Party contained in
this Section 7.05 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Financing Documents.

SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lender Parties and
the Borrower and may be removed at any time with or without cause by the
Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lender Parties, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or of any State thereof and having a combined capital and
surplus of at least $500,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under the Financing Documents. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent shall have
become effective, the provisions of this Article VII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under the Financing Documents.

SECTION 7.07. Liability. Neither the Administrative Agent nor any Arranger Party
shall be liable for any error of judgment or for any act done or omitted to be
done by it in good faith or for any mistake of fact or law, or for anything it
may do or refrain from doing, except to the extent that any such liability is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted directly and primarily from its gross negligence or willful
misconduct.

 

- 75 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 7.08. Compensation of the Administrative Agent. The Administrative Agent
shall be entitled to reasonable compensation as may be agreed from time to time
between the Borrower and the Administrative Agent, for all services rendered
under this Agreement and the other Financing Documents to which it is a party
and such compensation, together with reimbursement of the Administrative Agent
in its individual capacity (and its agency capacity) for its advances,
disbursements and reasonable expenses in connection with the performance of the
trust and activities provided for herein (including the reasonable fees and
expenses of its agents and of counsel, accountants and other experts), shall be
paid in full by the Borrower promptly following demand from the Administrative
Agent from time to time as services are rendered and expenses are incurred. All
such payments made by the Borrower to the Administrative Agent shall be made
free and clear of all present and future income, stamp or other taxes, levies
and withholdings imposed, assessed, levied or collected by the government of the
United States of America or any political subdivision or taxing authority
thereof. Except as otherwise expressly provided herein, no Lender Party shall
have any liability for any fees, expenses or disbursements of the Administrative
Agent. Upon its resignation or removal, the Administrative Agent shall be
entitled to the prompt payment by the Borrower of its compensation and
indemnification for the services rendered under this Agreement and the other
Financing Documents to which it is a party and to reimbursement of all
reasonable out-of-pocket expenses up to the date of resignation or removal
(including the reasonable fees and expenses of counsel, if any) incurred in
connection with the performance of such services. The agreements in this
Section 7.08 shall survive any resignation or removal of the Administrative
Agent and the termination of the other provisions of this Agreement.

SECTION 7.09. Exculpatory Provisions. The Administrative Agent makes no
representation as to the title of the Borrower or as to the rights and interests
granted or the security afforded by this Agreement or any other Financing
Document, or as to the validity, execution (except by itself), enforceability,
legality or sufficiency of this Agreement, any other Financing Document, and the
Administrative Agent (in its individual and agency capacities) shall not incur
any liability or responsibility in respect of any such matters.

SECTION 7.10. Treatment of Lenders. The Administrative Agent may treat the
Lender Parties as the holders of Commitments or L/C Credit Extensions and as the
absolute owners thereof for all purposes under this Agreement and the other
Financing Documents unless the Administrative Agent shall receive notice to the
contrary from such Lender Party.

SECTION 7.11. Miscellaneous. (a) Instructions. The Administrative Agent shall
have the right at any time to seek instructions concerning the administration of
its duties and obligations hereunder or under any other Financing Documents from
the Lenders or any court of competent jurisdiction. In the event there is any
disagreement between the parties to this Agreement and the terms of this
Agreement or any other applicable Financing Document do not unambiguously
mandate the action the Administrative Agent is to take or not to take in
connection therewith under the circumstances then existing, or the
Administrative Agent is in doubt as to what action it is required to take or not
to take, the Administrative Agent (other than with respect to the Administrative
Agent’s actions required under the final sentence of Section 7.01(a)) shall be
entitled to refrain from taking any action until directed otherwise in writing
by a request signed jointly by the Required Lenders or by order of a court of
competent jurisdiction.

 

- 76 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(b) No Obligation. None of the provisions of this Agreement or the other
Financing Documents shall be construed to require the Administrative Agent to
expend or risk its own funds or otherwise to incur any personal financial
liability in the performance of any of its duties hereunder or thereunder. The
Administrative Agent shall be under no obligation to exercise any of the rights
or powers vested in it by this Agreement or the other Financing Documents, at
the request or direction of the Borrower or any Lender Party, (i) if any action
it has been requested or directed to take would be contrary to Applicable Law,
or (ii) unless the Administrative Agent shall have been offered security or
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities that might be incurred by it in compliance with such request or
direction (including interest thereon from the time incurred until reimbursed).

SECTION 7.12. Arranger Parties. Except as set forth in Sections 7.03 and 8.12,
none of the Lenders or other Persons identified on the cover page or signature
pages of this Agreement as a “joint lead arranger”, “joint book runner” or
“syndication agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any other Financing Document
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary, agency or advisory
relationship or other implied duty with any Lender. Each Lender acknowledges
that it has not relied, and will not rely, on any of the Lenders or other
Persons so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. (a) Amendments. No amendment or waiver of any
provision of this Agreement or any Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders and, in the case of an amendment
only, the Borrower, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no amendment, waiver or consent shall, unless in writing
and signed by: (i) all of the Lenders at any time (A) amend or waive any
provision of this Agreement specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or under the
Notes including the definition of “Required Lenders”, or (B) waive any condition
set forth in Section 3.01; and (ii) all of the Lenders affected thereby, at any
time (A) reduce the principal of, or rate of interest on, the Advances or Notes
or any fees or other amounts payable hereunder or extend or postpone any date
scheduled for any payment required to be made hereunder (including pursuant to
Section 2.05, 2.06 or 2.07), (B) extend the Final Maturity Date, (C) increase
any Commitment or subject any Lender Party to any additional obligation,
(D) alter any provision of this Agreement requiring the pro rata sharing of
payments among the Lender Parties including Sections 2.09(h) and the definition
of “Pro Rata Share”, (E) change the order of application of any payments or
prepayments of Advances from the application thereof contemplated by
Section 2.05 or 2.06 of this Agreement, (F) amend the definition of “Interest
Period” so as to allow the duration of any Interest Period other than of a one,
two, three or six month duration without regard to the availability to all
Lenders of such duration, and (G) limit the liability of the Borrower or release
the Borrower from liability

 

- 77 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

hereunder or under any of the Notes; provided further that (x) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent or the Issuing Banks, in addition to the Lenders required above to take
such action, affect the rights or duties of the Administrative Agent or any
Issuing Bank under this Agreement, and (y) Section 8.07(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Advances are being funded by any SPV at the time of such
amendment, waiver or other modification.

(b) Other Financing Documents. Except as otherwise specifically provided in this
Agreement or any other Financing Document, the Lenders may amend, modify,
terminate, change or waive, or consent or agree to any amendment, modification,
termination, change or waiver of, any provision of any other Financing Document
to which they are a party in accordance with the terms thereof.

SECTION 8.02. Notices, Etc. (a) Notices and other communications provided for
hereunder shall be either (i) in writing (including telecopier, telegraphic or
telex communication) and mailed, telecopied or otherwise delivered or (ii) as
and to the extent set forth in Section 8.02(b) and in the proviso to this
Section 8.02(a), if to the Borrower, at its address at Monongahela Power
Company, 800 Cabin Hill Drive, Greensburg, PA 15601, Fax: (724) 830-5151,
Attention: General Counsel and Treasurer; if to any Initial Lender, the Initial
Issuing Bank, any Lender or any Issuing Bank, at its Domestic Lending Office;
and if to the Administrative Agent, at (A) in all cases, One Liberty Plaza, 26th
Floor, New York, New York 10006, Attention: Isabel Abella; Telephone:
(212) 225-5305; Fax: (212) 225-5480; and (B) in the case of all notices and
other communications pursuant to Article II, with a copy to U.S Agency Loan
Operations, c/o WBO Loan Operations 720 King Street, 2nd Floor, Toronto, Canada
M5V 2T3, Attention: Vivian Tin and Karen Lam; Telephone: (212) 225-5706; Fax:
(212) 225-5708 or (416) 350-5701; or, as to the Borrower or the Administrative
Agent, at such other address as shall be designated by the Borrower or the
Administrative Agent, as the case may be, in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the
Administrative Agent, provided that materials required to be delivered pursuant
to Section 5.04 shall be delivered to the Administrative Agent as specified in
Section 8.02(b) or as otherwise specified to the Borrower by the Administrative
Agent. All such notices and communications shall, when mailed, telecopied,
telegraphed or e-mailed, be effective when deposited in the mails, telecopied,
delivered to the telegraph company or confirmed by e-mail, respectively, except
that notices and communications to the Administrative Agent pursuant to Article
II, Article III or Article VII shall not be effective until received by the
Administrative Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

(b) So long as Scotia Capital is the Administrative Agent, the Borrower hereby
agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Financing Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to a request for a new, or a conversion of an existing, borrowing or
other extension of

 

- 78 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

credit (including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to isabel_abella@scotiacapital.com. In addition, the
Borrower agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in the Financing Documents but only to the extent
requested by the Administrative Agent.

(c) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lender Parties by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS
OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY
TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Financing Documents. Each Lender Party agrees that receipt of
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender Party for purposes of the
Financing Documents. Each Lender Party agrees to notify the Administrative Agent
in writing (including by electronic communication) from time to time of such
Lender Party’s e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

 

- 79 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender Party to give any notice or other communication pursuant to any Financing
Document in any other manner specified in such Financing Document.

SECTION 8.03. No Waiver, Remedies. No failure by any Lender Party or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, remedy, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges provided herein and in
the other Financing Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

SECTION 8.04. Indemnity and Expenses. (a) The Borrower agrees to pay within 30
days (or earlier if, and to the extent, required under Article III) after the
presentation of an invoice all reasonable third-party costs and expenses of
(i) the Administrative Agent in connection with the administration of this
Agreement and the other Financing Documents and the transactions contemplated
hereby and thereby (but without duplication of such obligation under any other
Financing Document) and (ii) the Administrative Agent and the Arranger Parties
in connection with the preparation, negotiation, execution and delivery of this
Agreement, the Notes, the other Financing Documents and the other documents to
be delivered hereunder or thereunder, including (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, audit expenses
and, where appropriate, registration of all Financing Documents and (B) the
reasonable fees and expenses of counsel for the Administrative Agent. The
Borrower further agrees to pay on demand all costs and expenses of the
Administrative Agent, each Arranger Party and each Lender Party, if any
(including reasonable counsel fees and expenses), in connection with (1) the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes, the other Financing Documents and the other documents
to be delivered hereunder or thereunder, including reasonable fees and expenses
of counsel for the Administrative Agent, each Arranger Party and each Lender
Party; (2) the custody, preservation, use or operation of, or the sale of,
collection from or other realization upon, any collateral; (3) the exercise or
enforcement of any of the rights of the Administrative Agent, any Arranger Party
or any Lender Party under any Financing Document; (4) the failure by the
Borrower to perform or observe any of the provisions hereof; and (5) any
amendments, modifications, waivers or consents required or requested under the
Financing Documents.

(b) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
each Arranger Party and each Lender Party and each of their Affiliates and their
respective officers, directors, employees, agents, sub-agents, trustees,
attorneys and advisors (each, an “Indemnified Party”) from and against any and
all claims, damages, losses, costs, liabilities and expenses (including
reasonable fees and expenses of counsel, including the allocated cost of
internal counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) or relating to
(i) execution, amendment or administration of this Agreement, the other
Financing Documents, any Letter of Credit, any of the transactions

 

- 80 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

contemplated herein or therein or the actual or proposed use of the proceeds of
the Advances or any L/C Borrowings, (ii) the issuance or transfer of, or payment
or failure to pay under, any Letter of Credit or (iii) the actual or alleged
presence of Hazardous Materials requiring remediation or other response pursuant
to Environmental Law on any property of the Borrower or any of its Subsidiaries
or any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted directly and primarily from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors,
equityholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim against the Administrative Agent, any Lender Party or any of
their Affiliates, or any of their respective officers, directors, employees,
agents, attorneys and advisors, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facility, the actual or proposed use of the proceeds of the Advances or
any Letter of Credit, the Financing Documents or any of the transactions
contemplated by the Financing Documents.

(c) The indemnities provided by the Borrower pursuant to this Agreement shall
survive the expiration, cancellation, termination or modification of this
Agreement or the other Financing Documents, the resignation or removal of the
Administrative Agent, and the provision of any subsequent or additional
indemnity by any Person.

(d) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.11(b) or 2.12(c), acceleration
of the maturity of the Notes pursuant to Section 6.01 or for any other reason,
or if the Borrower fails to make any payment or prepayment of an Advance for
which a notice of prepayment has been given or that is otherwise required to be
made, whether pursuant to Section 2.04, 2.06 or 6.01 or otherwise, or if a
Lender assigns any Eurodollar Rate Advance other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 8.07(a), the Borrower shall, upon demand by such Lender
Party (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender Party any amounts required
to compensate such Lender Party for any additional losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion or such
failure to pay or prepay, as the case may be, including any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender Party to fund
or maintain such Advances.

(e) If the Borrower fails to pay when due any costs, expenses or other amounts
payable by it under any Financing Document, including fees and expenses of
counsel and indemnities, such amount may be paid on behalf of the Borrower by
the Administrative Agent or any Lender Party, in its sole discretion.

 

- 81 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.02, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower against any and all of the Obligations of the
Borrower now or hereafter existing under the Financing Documents, irrespective
of whether the Administrative Agent or such Lender Party shall have made any
demand under this Agreement or such Note or Notes and although such Obligations
may be unmatured. The Administrative Agent and each Lender Party agrees promptly
to notify the Borrower after any such set-off and application; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
Lender Party and their respective Affiliates under this Section 8.05 are in
addition to other rights and remedies (including other rights of set-off) that
the Administrative Agent, such Lender Party and their respective Affiliates may
have.

SECTION 8.06. Binding Effect. This Agreement shall become effective at such time
as it shall have been executed by the Borrower and the Administrative Agent and
the Administrative Agent shall have been notified by each Initial Lender Party
that such Initial Lender Party has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender Party and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lender Parties.

SECTION 8.07. Assignments and Participations. (a) Each Lender Party may and, if
requested by the Borrower (following (i) a demand by such Lender Party for the
payment of additional compensation pursuant to Section 2.12 or 2.13, (ii) an
assertion by such Lender Party pursuant to Section 2.10 that it is unlawful for
such Lender Party to make Eurodollar Rate Advances or (iii) a failure by such
Lender Party to approve any amendment or waiver pursuant to Section 8.01,
provided that such amendment or waiver would otherwise have been effective but
for such Lender Party’s failure, together with the failure of any other Lender
Party to which the Borrower has made a similar request under this clause (a), to
approve such amendment or waiver, provided further that, with respect to clause
(iii), such failure to approve shall have continued for a period of not less
than five Business Days following written notice by the Borrower to such Lender
Party of such request by the Borrower), shall assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, the Advances owing to it, L/C
Credit Extensions and the Note or Notes held by it), including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, however,
that (i) each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations of such Lender under and in respect of
and shall be made on a pro rata basis with respect to each of the Advances held
by such Lender, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender Party, an Affiliate of any
Lender Party or an Approved Fund or an assignment of all of a

 

- 82 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

Lender Party’s rights and obligations under this Agreement, the aggregate amount
of any Commitment or Advance being assigned to such Eligible Assignee pursuant
to such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than $5,000,000 (or
such lesser amount as shall be approved by the Administrative Agent) and shall
be in increments of $1,000,000 in excess thereof; provided that Related Funds
shall be combined for purposes of determining compliance with such minimum
assignment amounts, (iii) with respect to any Commitment, Advance, L/C Credit
Extension or L/C Borrowing, no such assignments (other than pledges or
assignment by way of security to a Federal Reserve Bank) shall be permitted
without the consent of each Issuing Bank (in each case, acting in its sole
discretion), the Administrative Agent (such consent not to be unreasonably
withheld or delayed) and, so long as no Specified Default has occurred and is
continuing, the consent of the Borrower (such consent not to be unreasonably
withheld or delayed), except, with respect to the Borrower’s consent only,
assignments to any other Lender Party, an Affiliate of any Lender, any Approved
Fund, and (iv) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $3,500 (such fee to be paid
by the Borrower if such assignment is being made pursuant to a request of the
Borrower therefor under this Section 8.07(a)); provided that only one such fee
shall be payable in the case of contemporaneous assignments to or by two or more
Approved Funds and (v) each such assignment thereof shall be made on a pro rata
basis with respect to each of (A) such Lender’s Advances and L/C Credit
Extensions and (B) such Lender’s Commitment; provided further that (I) each such
assignment made as a result of a request by the Borrower pursuant to this
Section 8.07(a) shall be arranged by the Borrower with the approval of the
Administrative Agent, which approval shall not be unreasonably withheld or
delayed, and shall be either an assignment of all of the rights and obligations
of the assigning Lender under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that, in the aggregate, cover all of the rights and
obligations of the assigning Lender under this Agreement and (II) no Lender
shall be obligated to make any such assignment as a result of a demand by the
Borrower pursuant to this Section 8.07(a) unless and until such Lender shall
have received one or more payments from one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount, and from the Borrower and/or one or
more Eligible Assignees in an aggregate amount equal to all other amounts
payable to such Lender under this Agreement and the other Financing Documents
(including, without limitation, any amounts owing under Sections 2.12, 2.13 or
8.04).

(b) Any Issuing Bank may assign to an Eligible Assignee all of its rights and
obligations under the undrawn portion of its commitment hereunder to issue
Letters of Credit at any time; provided, however, that (i) each such assignment
shall be to an Eligible Assignee, (ii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 and (iii) so long as no Specified
Default has occurred and is continuing, the Borrower has consented to the
assignment (such consent not to be unreasonably withheld).

 

- 83 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.12, 2.13 and 8.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).

(d) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any
Financing Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with any Financing Document or any other instrument or document furnished
pursuant thereto; (ii) such assigning Lender Party makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the performance or observance by the Borrower of any of its
obligations under any Financing Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement and each other Financing Document, together with copies
of the financial statements referred to in Sections 4.01(f), 5.04(b) and 5.04(c)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender Party or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement or any other Financing Document; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Financing Documents as are delegated to such Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement and the other Financing Documents are required to be performed
by it as a Lender or Issuing Bank, as the case may be.

(e) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitments of, and principal amount of the Advances and
L/C Borrowings owing to, each Lender Party from time to time (the “Register”).
The entries in the Register shall be conclusive

 

- 84 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

and binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lender Parties shall treat each Person whose name
is recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or the
Administrative Agent or any Lender Party at any reasonable time and from time to
time upon reasonable prior notice.

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrower. In the case
of any assignment by a Lender, within five Business Days after its receipt of
such notice, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for the surrendered Note or Notes a new Note to
the order of such Eligible Assignee in an amount equal to the Commitment assumed
by it pursuant to such Assignment and Acceptance and, if any assigning Lender
has retained a Commitment hereunder, a new Note to the order of such assigning
Lender in an amount equal to the Commitment retained by it hereunder. Such new
Note or Notes shall be in an aggregate principal amount equal to the aggregate
principal amount of such surrendered Note or Notes, shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of Exhibit A.

(g) Each Lender Party may sell participations to one or more Persons (other than
the Borrower or any Affiliate of the Borrower) in or to all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, the Advances owing to it, L/C Credit Extensions and the Note or
Notes (if any) held by it); provided, however, that (i) any such sale shall be
of a uniform and not varying percentage of all of its rights and obligations in
respect of such Advances, (ii) such Lender Party’s obligations under this
Agreement (including its Commitment and L/C Credit Extensions) shall remain
unchanged, (iii) such Lender Party shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iv) such Lender Party
shall remain the holder of any such Note for all purposes of this Agreement,
(v) the Borrower, the Administrative Agent and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement and (vi) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Financing Document, or any consent
to any departure by the Borrower therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.

(h) Notwithstanding anything in this Agreement to the contrary (including any
other provision regarding assignments, participations, transfers or novations),
any Lender (a “Granting Lender”) may, without the consent of any other party
hereto, grant to a special purpose vehicle (whether a corporation, partnership,
limited liability company, trust or otherwise, an “SPV”) sponsored or managed by
the Granting Lender or any Affiliate thereof, a

 

- 85 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

participation in all or any part of any Advance (including the Commitment
therefor) that such Granting Lender has made or will make pursuant to this
Agreement; provided that (i) such Granting Lender’s obligations under this
Agreement (including its Commitment) shall remain unchanged; (ii) such Granting
Lender shall remain the holder of its Note for all purposes under this
Agreement; and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Granting Lender in
connection with such Granting Lender’s rights and obligations under the
Financing Documents. Each party hereto hereby agrees that (A) no SPV will be
entitled to any rights or benefits that a Lender would not otherwise be entitled
to under this Agreement or any other Financing Document; and (B) an SPV may
assign its interest in any Advance under this Agreement to any Person that would
constitute a Lender subject to the satisfaction of all requirements for an
assignment by any Lender set forth in this Section 8.07. Notwithstanding
anything in this Agreement to the contrary, the Granting Lender and any SPV may,
without the consent of any other party to this Agreement, and without limiting
any other rights of disclosure of the Granting Lender under this Agreement,
disclose on a confidential basis any non-public information relating to its
funding of its Advances to (1) (in the case of the Granting Lender) any actual
or prospective SPV, (2) (in the case of an SPV) its lenders, sureties,
reinsurers, guarantors or credit liquidity enhancers, (3) their respective
directors, officers, and advisors, and (4) any rating agency.

(i) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower, subject to the requirements set forth in Section 8.12.

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement (including the Advances owing to it and the
Note or Notes held by it) to secure the obligations of such Lender Party,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender Party
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender Party as a party hereto.

SECTION 8.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

SECTION 8.09. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Financing Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding

 

- 86 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

may be heard and determined in any such New York State court or, to the fullest
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Financing Documents in the courts
of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Financing
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 8.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.11. Waiver of Jury Trial. The Borrower, the Administrative Agent and
the Lender Parties irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Financing Documents, the Advances, any
Letter of Credit or the actions of the Administrative Agent or any Lender Party
in the negotiation, administration, performance or enforcement thereof.

SECTION 8.12. Confidentiality. (a) Neither the Administrative Agent, any
Arranger Party nor any Lender Party may, without the prior written consent of
the Borrower, disclose to any Person (i) any confidential, proprietary or
non-public information of the Borrower furnished to the Administrative Agent,
the Arranger Parties or the Lender Parties by the Borrower (such information
being referred to collectively herein as the “Confidential Information”) or
(ii) the fact that the Confidential Information has been made available or any
of the terms, conditions or other facts with respect to the Confidential
Information, in each case except as permitted by Section 8.07 or this
Section 8.12 and except that the Administrative Agent, each of the Arranger
Parties and each of the Lender Parties may disclose Confidential Information
(i) to its and its Affiliates’ employees, officers, directors, agents
sub-agents, and advisors (collectively, “Representatives”) who need to know the
Confidential Information for the purpose of administering or enforcing its
rights under this Agreement and the other Financing Documents and the
transactions contemplated hereby and thereby or for the discharge of their
duties (it being understood that the Representatives to whom such disclosure is
made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential on
substantially the same terms as provided herein), (ii) to the extent requested
by any regulatory authority having jurisdiction over it or to the extent
necessary for purposes of enforcing this Agreement or any other Financing
Document, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or
under any other Financing Document or any suit, action or proceeding relating to
this Agreement or any other Financing Document or the enforcement of rights
hereunder or

 

- 87 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 8.12, to any assignee or pledgee of or participant
in, or any prospective assignee or pledgee of or participant in, any of its
rights or obligations under this Agreement, including in the case of any
securitization or collateralization of, or other similar transaction relating to
the rights and obligations of any Lender or Lenders hereunder, disclosure to any
necessary Person in connection with such securitization, collateralization or
other transaction (including any funding vehicle organized to undertake or
effectuate such securitization, collateralization or other transaction, its
lenders, sureties, reinsurers, swap counterparties, guarantors or credit
liquidity enhancers, their respective directors, officers, and advisors, and any
rating agency or to any credit insurance provider relating to the Borrower and
its Obligations), so long as the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and such
Persons have agreed in writing (or with respect to any rating agency, in writing
or otherwise) to keep such Confidential Information confidential on
substantially the same terms as provided herein, (vii) to the extent such
Confidential Information (A) is or becomes generally available to the public on
a non-confidential basis other than as a result of a breach of this Section 8.12
by the Administrative Agent, such Arranger Party or such Lender Party, or (B) is
or becomes available to the Administrative Agent, such Arranger Party or such
Lender Party on a nonconfidential basis from a source other than a Borrower and
(viii) with the consent of the Borrower.

(b) Neither the Administrative Agent, any Arranger Party nor any Lender Party
shall, without the prior written consent of the Borrower, use, either directly
or indirectly, any of the Confidential Information except in connection with
this Agreement and the other Financing Documents and the transactions
contemplated hereby and thereby.

(c) Notwithstanding the foregoing, any of the parties hereto may disclose to any
and all Persons, without limitation of any kind, the U.S. tax treatment and U.S.
tax structure of the transactions contemplated by this Agreement and the other
Financing Documents and all materials of any kind (including opinions or other
tax analyses) that are provided to such parties relating to such U.S. tax
treatment and U.S. tax structure.

(d) In the event that the Administrative Agent, any Arranger Party or any Lender
Party becomes legally compelled to disclose any of the Confidential Information
otherwise than as contemplated by Section 8.12(a), the Administrative Agent,
such Arranger Party or such Lender Party shall provide the Borrower with notice
of such event promptly upon its obtaining knowledge thereof (provided that it is
not otherwise prohibited by Applicable Law from giving such notice) so that the
Borrower may seek a protective order or other appropriate remedy. In the event
that such protective order or other remedy is not obtained, the Administrative
Agent, such Arranger Party or such Lender Party shall furnish only that portion
of the Confidential Information that it is legally required to furnish and shall
cooperate with the Borrower’s counsel to enable the Borrower to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.

(e) In the event of any breach of this Section 8.12, the Borrower shall be
entitled to equitable relief (including injunction and specific performance) in
addition to all other remedies available to it at law or in equity.

 

- 88 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

(f) Neither the Administrative Agent, any Arranger Party nor any Lender Party
shall make any public announcement, advertisement, statement or communication
regarding the Borrower, its Affiliates (insofar as such announcement,
advertisement, statement or communication relates to the Borrower or the
transactions contemplated hereby) or this Agreement or the transactions
contemplated hereby without the prior consent of the Borrower (such consent not
to be unreasonably withheld or delayed).

(g) The obligations of the Administrative Agent, each Arranger Party and each
Lender under this Section 8.12 shall survive for a period of one year following
the termination or expiration of this Agreement.

SECTION 8.13. Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall give to any Person, other than the
parties hereto, each Indemnified Party and each of their successors and
permitted assigns under this Agreement or any other Financing Document, any
benefit or any legal or equitable right or remedy under this Agreement; provided
that each Indemnified Party and its successors and assigns shall not have any
benefit or any legal or equitable right or remedy under this Agreement other
than as provided by Section 8.04(b).

SECTION 8.14. Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable, then to the extent permitted by law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

SECTION 8.15. Limitations. (a) The obligations, liabilities or responsibilities
of any party hereunder shall be limited to those obligations, liabilities or
responsibilities expressly set forth and attributed to such party pursuant to
this Agreement or otherwise applicable under Applicable Law.

(b) In no event shall any Indemnified Party be liable for, and the Borrower
hereby agrees not to assert any claim against any Indemnified Party, on any
theory of liability, for, consequential, incidental, indirect, punitive or
special damages arising out of or otherwise relating to the Notes, this
Agreement, the other Financing Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Advances
or L/C Credit Extensions.

SECTION 8.16. Survival. Notwithstanding anything in this Agreement to the
contrary, Sections 7.05, 7.08, 7.12, 8.04, 8.09, 8.10, 8.11, 8.12, 8.15 and 8.16
shall survive any termination of this Agreement. In addition, each
representation and warranty made or deemed to be made hereunder shall survive
the making of such representation and warranty, and no Lender Party shall be
deemed to have waived, by reason of making any Advance or making any payment
pursuant thereto, any Default that may arise by reason of such representation or
warranty proving to have been false or misleading, notwithstanding that such
Lender Party may have had notice or knowledge or reason to believe that such
representation or warranty was false or misleading at the time such Advance or
L/C Credit Extension was made.

 

- 89 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.17. USA Patriot Act Notice. Each of the Lender Parties and the
Administrative Agent (for itself and not on behalf of any Lender Party) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender Party or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Act.

SECTION 8.18. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower, its stockholders
and/or its affiliates. The parties hereto acknowledge and agree that (i) the
transactions contemplated by the credit documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the credit documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, stockholders, creditors or any other Person.
The Borrower acknowledges and agrees that the Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.

[Signature Pages Follow]

 

- 90 -

Monongahela Power Company Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MONONGAHELA POWER COMPANY,         as Borrower By  

/s/ Barry E. Pakenham

Name:   Barry E. Pakenham Title:   Treasurer



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as Administrative Agent as an Initial Lender and as an Initial Issuing Bank

By  

/s/ Thane Rattew

Name:   Thane Rattew Title:   Managing Director

Mon Power Credit Agreement



--------------------------------------------------------------------------------

UNION BANK, N.A,

as Syndication Agent, as an Initial Lender and as an Initial Issuing Bank

By  

/s/ John Guilds

Name:   John Guilds Title:   Vice President

Mon Power Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS,

as an Initial Lender

By  

/s/ Denis O’Meara

Name:   Denis O’Meara Title:   Managing Director By  

/s/ Francis J. Delaney

Name:   Francis J. Delaney Title:   Managing Director

Mon Power Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A,

as an Initial Lender

By  

/s/ Jacob Dowden

Name:   Jacob Dowden Title:   Vice President

Mon Power Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as an Initial Lender

By  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Vice President

Mon Power Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

MONONGAHELA CREDIT AGREEMENT

FORM OF NOTE

 

$                       Dated:              ,         

FOR VALUE RECEIVED, the undersigned, MONONGAHELA POWER COMPANY, an Ohio
corporation, HEREBY PROMISES TO PAY                      (the “Lender”) for the
account of its Applicable Lending Office (as defined in the Credit Agreement
referred to below) the aggregate principal amount of the Advances (as defined in
the Credit Agreement referred to below) owing to the Lender by the Borrower
pursuant to the Credit Agreement dated as of December 18, 2009, (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein, unless otherwise defined herein,
being used herein as therein defined) among the Borrower, the financial
institutions referred to therein as Lenders, the Initial Issuing Banks and The
Bank of Nova Scotia, as Administrative Agent, on the Final Maturity Date and at
such other times specified therein.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to The Bank of Nova Scotia, as Administrative Agent, at One Liberty
Plaza, 26th Floor, New York, New York 10006, in immediately available funds.
Each Advance owing to the Lender by the Borrower, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Note.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. The Credit Agreement, among other things, (i) provides
for the making of Advances by the Lender to the Borrower in an aggregate amount
not to exceed at any time outstanding the Dollar amount first above mentioned,
the indebtedness of the Borrower resulting from each such Advance being
evidenced by this Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
repayments and prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

Mon Power Credit Agreement



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

MONONGAHELA POWER COMPANY By  

 

Name:   Title:  

Mon Power Credit Agreement



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Advance

  

Amount of

Principal Paid

or Prepaid

  

Unpaid

Principal

Balance

  

Notation

Made By

 

Mon Power Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B

MONONGAHELA CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

The Bank of Nova Scotia,

as Administrative Agent

under the Credit Agreement

referred to below

[Date]

 

Attention:

                      

Ladies and Gentlemen:

The undersigned, MONONGAHELA POWER COMPANY, refers to the Credit Agreement dated
as of December 18, 2009 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the undersigned, the
financial institutions referred to therein as Lenders, the Initial Issuing
Banks, and The Bank of Nova Scotia, as Administrative Agent, and hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing (the “Proposed Borrowing”), under
the Credit Agreement, and in that connection sets forth below the information
relating thereto as required by Section 2.02(a) of the Credit Agreement:

 

  (a) The Business Day of the Proposed Borrowing is [                    ].

 

  (b) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

 

  (c) [The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is [                    ] [[one week][month[s]]].

 

  (d) The aggregate amount of the Proposed Borrowing is $[            ].

 

Mon Power Credit Agreement

B-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) The representations and warranties contained in Article IV of the Credit
Agreement (except, in the case of a Proposed Borrowing other than the Initial
Borrowing, clause (e), clause (f)(ii) and the final sentence in clause (f)(i) of
Section 4.01 of the Credit Agreement) are correct on and as of the date of the
Proposed Borrowing, before and after giving effect to the Proposed Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, other than any such representations or warranties that, by their terms,
refer to a specific date other than the date of the Proposed Borrowing, in which
case, as of such specific date.

(B) No Default has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
electronic mail shall be effective as delivery of an original executed
counterpart of this Notice of Borrowing.

 

Very truly yours, MONONGAHELA POWER COMPANY By:  

 

Name:   Title:  

 

Mon Power Credit Agreement

B-2



--------------------------------------------------------------------------------

EXHIBIT C

MONONGAHELA CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement, dated as of December 18, 2009, (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined) among MONONGAHELA POWER
COMPANY, an Ohio corporation, (the “Borrower”), the financial institutions
referred to therein as Lenders and Initial Issuing Banks, and The Bank of Nova
Scotia, as Administrative Agent.

[                    ] (the “Assignor”) and [                    ] (the
“Assignee”) each agrees severally with respect to all information relating to it
and its assignment hereunder and on Schedule 1 hereto as follows:

The Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement [and, if the
Assignor is an Issuing Bank, all of the Assignor’s rights and obligations under
the Credit Agreement as an Issuing Bank]. After giving effect to such sale and
assignment, the Assignee’s Commitment and the amount of Advances owing to the
Assignee will be as set forth on Schedule 1 hereto.

The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any
Financing Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Financing Document or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under any
Financing Document or any other instrument or document furnished pursuant
thereto; and (iv) attaches the Note (if any) held by the Assignor and requests
that the Administrative Agent exchange such Note (if any) for a new Note payable
to the order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto or new Notes payable to the order of the Assignee in an
amount equal to the Commitment assumed by the Assignee pursuant hereto and the
Assignor in an amount equal to the Commitment retained by the Assignor under the
Credit Agreement, respectively, as specified on Schedule 1 hereto.

The Assignee (i) confirms that it has received a copy of the Credit Agreement
and each of the other Financing Documents, together with copies of the financial
statements referred to in Sections 3.01 and 5.04 of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this

 

Mon Power Credit Agreement

C-1



--------------------------------------------------------------------------------

Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender or
Arranger Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other Financing Document;
(iii) confirms that it is an Eligible Assignee; (iv) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Financing Documents as are delegated to the
Administrative Agent, respectively, by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Financing Documents are required to be performed by it as a Lender;
and (vii) attaches any U.S. Internal Revenue Service forms required under
Section 2.13 of the Credit Agreement.

Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent. The effective date for this Assignment and Acceptance (the “Effective
Date”) shall be the date of acceptance hereof by the Administrative Agent,
unless otherwise specified on Schedule 1 hereto.

Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Financing Documents (other than its
rights and obligations under the Financing Documents that are specified under
the terms of such Financing Documents to survive the payment in full of the
Obligations of the Borrower under the Financing Documents to the extent any
claim thereunder relates to an event arising prior to the Effective Date of this
Assignment and Acceptance) and, if this Assignment and Acceptance covers all of
the remaining portion of the rights and obligations of the Assignor under the
Credit Agreement, the Assignor shall cease to be a party thereto.

Upon such acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement and the Notes (if any) in respect of the interest assigned
hereby (including all payments of principal, interest and commitment fees with
respect thereto) to the Assignee. The Assignor and the Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Notes (if
any) for periods prior to the Effective Date directly between themselves.

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

This Assignment and Acceptance may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of an original executed counterpart of this Assignment and Acceptance.

 

Mon Power Credit Agreement

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

Mon Power Credit Agreement

C-3



--------------------------------------------------------------------------------

SCHEDULE 1

TO

ASSIGNMENT AND ACCEPTANCE

 

ASSIGNOR:

          

Facility

          

Percentage interest assigned

          %           %           %           %           % 

Commitment assigned

   $                       $                       $                       $
                      $                    

Aggregate outstanding principal amount of Advances assigned

   $                       $                       $                       $
                      $                    

Principal amount of Note (if any) payable to Assignor

   $                       $                       $                       $
                      $                    

Letters of Credit

          

Percentage interest assigned

          %           %           %           %           % 

L/C Credit Extensions assigned

   $                       $                       $                       $
                      $                    

Aggregate outstanding principal amount of L/C Advances assigned

   $                       $                       $                       $
                      $                    

ASSIGNEE:

          

Facility

          

Percentage interest assumed

          %           %           %           %           % 

Commitment assumed

   $                       $                       $                       $  
     $                    

Aggregate outstanding principal amount of Advances assumed

   $                       $                       $                       $  
     $                    

Principal amount of Note (if any) payable to Assignee

   $                       $                       $                       $  
     $                    

Letters of Credit

          

Percentage interest assumed

          %           %           %           %           % 

L/C Credit Extensions assumed

   $                       $                       $                       $
                      $                    

Aggregate outstanding principal amount of L/C Advances assumed

   $                       $                       $                       $
                      $                    

 

Mon Power Credit Agreement

C-4



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):

*             ,         

 

Assignor                                        
                             , as Assignor [Type or print legal name of
Assignor] By  

 

Name:   Title:   Dated:                ,          Assignee
                                       
                             , as Assignee [Type or print legal name of
Assignee] By  

 

Name:   Title:   Dated:                ,         

Domestic Lending Office:

Eurodollar Lending Office:

 

[Accepted and Approved this      day of         ,          THE BANK OF NOVA
SCOTIA,

as Administrative Agent

By  

 

Name:   Title:]1  

[MONONGAHELA POWER COMPANY,

as Borrower

By  

 

Name:   Title:]2  

 

 

* This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent.

1

To the extent required.

2

To the extent required.

 

Mon Power Credit Agreement

C-5